Exhibit 10.3

LOGO [g604528ex10_3cov.jpg]

 

 

 

AMENDED AND RESTATED TERM LOAN AGREEMENT

Dated as of October 1, 2013

by and among

MID-AMERICA APARTMENTS, L.P.,

                     as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION §18,

                     as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

                     as Administrative Agent

 

 

WELLS FARGO SECURITIES, LLC,

                     as Lead Arranger,

Each of

PNC BANK, NATIONAL ASSOCIATION

and

U.S. BANK NATIONAL ASSOCIATION,

                     as a Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

§1.

 

DEFINITIONS AND RULES OF INTERPRETATION.

     1     

§1.1

  

Definitions

     1     

§1.2

  

Rules of Interpretation

     24   

§2.

 

THE CREDIT FACILITY.

     25     

§2.1

  

Term Loans

     25     

§2.2

  

Reserved

     25     

§2.3

  

Reserved

     25     

§2.4

  

Reserved

     25     

§2.5

  

Reserved

     25     

§2.6

  

Interest on Loans

     26     

§2.7

  

Reserved

     26     

§2.8

  

Reserved

     26     

§2.9

  

Reserved

     26     

§2.10

  

Reserved

     26     

§2.11

  

Increase in Loans

     26     

§2.12

  

Reserved

     28     

§2.13

  

Defaulting Lenders

     28   

§3.

 

REPAYMENT OF THE LOANS.

     29     

§3.1

  

Stated Maturity

     29     

§3.2

  

Reserved

     29     

§3.3

  

Optional Prepayments

     29     

§3.4

  

Partial Prepayments

     30     

§3.5

  

Reserved

     30     

§3.6

  

Effect of Prepayment

     30   

§4.

 

CERTAIN GENERAL PROVISIONS.

     30     

§4.1

  

Conversion Options

     30     

§4.2

  

Fees

     31     

§4.3

  

Agent’s Fee

     31     

§4.4

  

Funds for Payments

     31     

§4.5

  

Computations

     33     

§4.6

  

Suspension of LIBOR Rate Loans

     33     

§4.7

  

Illegality

     33     

§4.8

  

Additional Interest

     34     

§4.9

  

Additional Costs, Etc.

     34     

§4.10

  

Capital Adequacy

     35     

§4.11

  

Breakage Costs

     35     

§4.12

  

Default Interest

     36     

§4.13

  

Certificate

     36     

§4.14

  

Limitation on Interest

     36     

§4.15

  

Certain Provisions Relating to Increased Costs

     36     

§4.16

  

Assumptions Concerning Funding of LIBOR Loans

     37   

 

i



--------------------------------------------------------------------------------

§5.

 

UNSECURED OBLIGATIONS; GUARANTY.

     37     

§5.1

  

Unsecured Obligations

     37     

§5.2

  

Additional Subsidiary Guarantors

     37     

§5.3

  

Release of a Subsidiary Guarantor

     38   

§6.

 

REPRESENTATIONS AND WARRANTIES.

     39     

§6.1

  

Corporate Authority, Etc.

     39     

§6.2

  

Governmental Approvals

     40     

§6.3

  

Title to Properties

     40     

§6.4

  

Financial Statements

     40     

§6.5

  

No Material Changes

     40     

§6.6

  

Franchises, Patents, Copyrights, Etc.

     41     

§6.7

  

Litigation

     41     

§6.8

  

No Material Adverse Contracts, Etc.

     41     

§6.9

  

Compliance with Other Instruments, Laws, Etc.

     41     

§6.10

  

Tax Status

     41     

§6.11

  

No Event of Default

     42     

§6.12

  

Investment Company Act

     42     

§6.13

  

Absence of UCC Financing Statements, Etc.

     42     

§6.14

  

Partners and the REIT

     42     

§6.15

  

Certain Transactions

     42     

§6.16

  

Employee Benefit Plans

     43     

§6.17

  

Disclosure

     43     

§6.18

  

Trade Name; Place of Business

     43     

§6.19

  

Regulations T, U and X

     44     

§6.20

  

Environmental Compliance

     44     

§6.21

  

Subsidiaries; Organizational Structure

     45     

§6.22

  

Material Contracts

     45     

§6.23

  

Property

     46     

§6.24

  

Brokers

     46     

§6.25

  

Other Debt

     46     

§6.26

  

Solvency

     46     

§6.27

  

No Bankruptcy Filing

     46     

§6.28

  

No Fraudulent Intent

     47     

§6.29

  

Transaction in Best Interests of Borrower and Guarantors; Consideration

     47     

§6.30

  

Contribution Agreement

     47     

§6.31

  

OFAC

     47     

§6.32

  

Unencumbered Borrowing Base Properties

     47   

§7.

 

AFFIRMATIVE COVENANTS.

     48     

§7.1

  

Punctual Payment

     48     

§7.2

  

Maintenance of Office

     48     

§7.3

  

Records and Accounts

     48     

§7.4

  

Financial Statements, Certificates and Information

     48   

 

ii



--------------------------------------------------------------------------------

 

§7.5

  

Notices

     51     

§7.6

  

Existence; Maintenance of Properties; NYSE Listing

     53     

§7.7

  

Insurance

     53     

§7.8

  

Taxes; Liens

     53     

§7.9

  

Inspection of Properties and Books

     54     

§7.10

  

Compliance with Laws, Contracts, Licenses, and Permits

     54     

§7.11

  

Further Assurances

     54     

§7.12

  

Limiting Agreements

     54     

§7.13

  

Ownership of Real Estate

     55     

§7.14

  

Business Operations

     55     

§7.15

  

Distributions of Income to Borrower

     55     

§7.16

  

Plan Assets

     56     

§7.17

  

Unencumbered Borrowing Base Properties

     56   

§8.

 

NEGATIVE COVENANTS.

     59     

§8.1

  

Restrictions on Indebtedness

     59     

§8.2

  

Restrictions on Liens, Etc.

     60     

§8.3

  

Restrictions on Investments

     61     

§8.4

  

Merger, Consolidation

     62     

§8.5

  

Sale and Leaseback

     63     

§8.6

  

Compliance with Environmental Laws

     63     

§8.7

  

Distributions

     65     

§8.8

  

Asset Sales

     65     

§8.9

  

Restriction on Prepayment of Indebtedness

     65     

§8.10

  

Derivatives Contracts

     66     

§8.11

  

Transactions with Affiliates

     66     

§8.12

  

Equity Pledges

     66   

§9.

 

FINANCIAL COVENANTS.

     66     

§9.1

  

Reserved

     66     

§9.2

  

Unencumbered Leverage Ratio

     66     

§9.3

  

Minimum Unencumbered Interest Coverage Ratio

     66     

§9.4

  

Total Leverage Ratio

     66     

§9.5

  

Total Secured Leverage Ratio

     66     

§9.6

  

Adjusted Consolidated EBITDA to Consolidated Fixed Charges

     67     

§9.7

  

Minimum Consolidated Tangible Net Worth

     67   

§10.

 

CLOSING CONDITIONS.

     67     

§10.1

  

Loan Documents

     67     

§10.2

  

Certified Copies of Organizational Documents

     67     

§10.3

  

Resolutions

     67     

§10.4

  

Incumbency Certificate; Authorized Signers

     67     

§10.5

  

Opinion of Counsel

     68     

§10.6

  

Payment of Fees and Expenses

     68     

§10.7

  

Performance; No Default

     68     

§10.8

  

Representations and Warranties

     68     

§10.9

  

Proceedings and Documents

     68   

 

iii



--------------------------------------------------------------------------------

 

§10.10

  

Reserved

     68     

§10.11

  

Compliance Certificate

     68     

§10.12

  

Consents

     68     

§10.13

  

Transfer Authorizer Designation Form

     68     

§10.14

  

Representations True; No Default; Confirming Certificate

     69     

§10.15

  

Other

     69   

§11.

 

RESERVED.

     70   

§12.

 

EVENTS OF DEFAULT; ACCELERATION; ETC.

     70     

§12.1

  

Events of Default and Acceleration

     70     

§12.2

  

Certain Cure Periods; Limitation of Cure Periods

     72     

§12.3

  

Reserved

     73     

§12.4

  

Remedies

     73     

§12.5

  

Distribution of Proceeds

     73     

§12.6

  

Reserved

     74   

§13.

 

SETOFF.

     74   

§14.

 

THE AGENT.

     75     

§14.1

  

Authorization

     75     

§14.2

  

Employees and Agents

     75     

§14.3

  

No Liability

     76     

§14.4

  

No Representations

     76     

§14.5

  

Payments

     77     

§14.6

  

Holders of Notes

     77     

§14.7

  

Indemnity

     77     

§14.8

  

Agent as Lender

     77     

§14.9

  

Resignation; Removal

     77     

§14.10

  

Duties in the Case of Enforcement

     78     

§14.11

  

Agent May File Proofs of Claim

     79     

§14.12

  

Reliance by Agent

     79     

§14.13

  

Approvals

     79     

§14.14

  

Borrower Not Beneficiary

     80     

§14.15

  

Lender Credit Decision

     80   

§15.

 

EXPENSES.

     80   

§16.

 

INDEMNIFICATION.

     81   

§17.

 

SURVIVAL OF COVENANTS, ETC.

     82   

§18.

 

ASSIGNMENT AND PARTICIPATION.

     82     

§18.1

  

Conditions to Assignment by Lenders

     82     

§18.2

  

Register

     84     

§18.3

  

New Notes

     84     

§18.4

  

Participations

     84     

§18.5

  

Pledge by Lender

     84   

 

iv



--------------------------------------------------------------------------------

 

§18.6

  

No Assignment by the Borrower or the Guarantors

     85     

§18.7

  

Disclosure

     85     

§18.8

  

Amendments to Loan Documents

     85     

§18.9

  

Mandatory Assignment

     86     

§18.10

  

Titled Agents

     86   

§19.

 

NOTICES.

     86   

§20.

 

RELATIONSHIP.

     88   

§21.

 

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

     88   

§22.

 

HEADINGS.

     89   

§23.

 

COUNTERPARTS.

     89   

§24.

 

ENTIRE AGREEMENT, ETC.

     89   

§25.

 

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

     90   

§26.

 

DEALINGS WITH THE BORROWER AND THE GUARANTORS.

     90   

§27.

 

CONSENTS, AMENDMENTS, WAIVERS, ETC.

     90   

§28.

 

SEVERABILITY.

     91   

§29.

 

TIME OF THE ESSENCE.

     91   

§30.

 

NO UNWRITTEN AGREEMENTS.

     92   

§31.

 

REPLACEMENT NOTES.

     92   

§32.

 

NO THIRD PARTIES BENEFITED.

     92   

§33.

 

PATRIOT ACT.

     92   

§34.

 

JOINT AND SEVERAL LIABILITY.

     93   

§35.

 

TERMINATION; SURVIVAL.

     93   

§36.

 

EFFECT ON ORIGINAL CREDIT AGREEMENT.

     93   

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A   FORM OF NOTE Exhibit B   FORM OF JOINDER AGREEMENT Exhibit C   FORM
OF TRANSFER AUTHORIZER DESIGNATION Exhibit D   FORM OF COMPLIANCE CERTIFICATE
Exhibit E   [RESERVED] Exhibit F   FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
Exhibit G   FORM OF CONTRIBUTION AGREEMENT Schedule 1.1   LENDERS AND LOANS
Schedule 1.2   INITIAL UNENCUMBERED BORROWING BASE PROPERTIES Schedule 1.3  
EXISTING CREDIT FACILITIES Schedule 6.3   LIST OF ALL ENCUMBRANCES ON ASSETS
Schedule 6.5   NO MATERIAL CHANGES Schedule 6.7   PENDING LITIGATION Schedule
6.15   CERTAIN TRANSACTIONS Schedule 6.18   TRADE NAMES Schedule 6.20  
ENVIRONMENTAL MATTERS Schedule 6.21(a)   REIT’S SUBSIDIARIES Schedule 6.21(b)  
UNCONSOLIDATED ENTITIES OF REIT AND ITS SUBSIDIARIES Schedule 6.25   MATERIAL
LOAN AGREEMENTS

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN AGREEMENT

THIS AMENDED AND RESTATED TERM LOAN AGREEMENT (this “Agreement”) is made as of
October 1, 2013, by and among MID-AMERICA APARTMENTS, L.P., a Tennessee limited
partnership (the “Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo Bank”), the other lending institutions which are parties to this Agreement
as “Lenders”, and the other lending institutions that may become parties hereto
pursuant to §18 (together with Wells Fargo Bank, the “Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Agent for the Lenders (the “Agent”).

R E C I T A L S

WHEREAS, Colonial Realty Limited Partnership, a Delaware limited partnership
(“Colonial LP”), the Agent and certain of the Lenders are parties to that
certain Term Loan Agreement dated as of July 22, 2011 (as amended, supplemented
or otherwise modified from time to time, the “Original Credit Agreement”);

WHEREAS, as a result of the Colonial Merger Transactions (as defined below),
Colonial LP will become a subsidiary of the Borrower and the Borrower has
requested that the Agent and the Lenders (a) consent to the assumption by the
Borrower of all of Colonial LP’s obligations under the Original Credit Agreement
and (b) amend and restate the Original Credit Agreement;

WHEREAS, the Agent and the Lenders have agreed, subject to certain terms and
conditions set forth herein, to permit the Borrower to assume all of
Colonial LP’s obligations under the Original Credit Agreement and to amend and
restate the Original Credit Agreement in its entirety;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Original Credit Agreement in its entirety and covenant and agree as follows:

 

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§l or elsewhere in the provisions of this Agreement referred to below:

Additional Subsidiary Guarantor. Each additional Subsidiary of the Borrower
which becomes a Subsidiary Guarantor pursuant to §5.2.

Adjusted Consolidated EBITDA. On any date of determination, the sum of (a) the
Consolidated EBITDA for the preceding four (4) fiscal quarters minus (b) the
Capital Reserves for such period.

Adjusted Net Operating Income. On any date of determination, the sum of (a) the
Net Operating Income for the preceding two (2) fiscal quarters annualized minus
(b) the Capital Reserves for such period.



--------------------------------------------------------------------------------

Administrative Questionnaire. The Administrative Questionnaire completed by each
Lender and delivered to the Agent in a form supplied by the Agent to the Lenders
from time to time.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty percent (20%) or more of the stock,
shares, voting trust certificates, beneficial interests, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing twenty percent (20%) or more of
the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person. In no event shall Agent or any Lender be
deemed to be an Affiliate of Borrower.

Agent. Wells Fargo Bank, National Association, acting as administrative agent
for the Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 608 2nd Avenue South,
11th Floor, Minneapolis, Minnesota 55402, or at such other location as the Agent
may designate from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. Alston & Bird LLP or such other counsel as selected by
Agent.

Agreement. This Amended and Restated Term Loan Agreement, including the
Schedules and Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Applicable Law. All applicable provisions of constitutions, statues, rules,
regulations and orders of all Governmental Authorities and all orders and
decrees of all courts, tribunals and arbitrators.

Applicable Margin. The Applicable Margin shall mean, as of any date of
determination, a percentage per annum determined by reference to the Credit
Rating Level as set forth below:

 

Pricing Level

  

Credit Rating Level

   Applicable Margin for
LIBOR Rate Loans     Applicable Margin for
Base Rate Loans  

I

  

Credit Rating Level 1

     1.65 %      1.65 % 

II

  

Credit Rating Level 2

     1.80 %      1.80 % 

III

  

Credit Rating Level 3

     2.00 %      2.00 % 

IV

  

Credit Rating Level 4

     2.45 %      2.45 % 

V

  

Credit Rating Level 5

     2.90 %      2.90 % 

 

2



--------------------------------------------------------------------------------

The Applicable Margin shall be determined by reference to the Credit Rating
Level in effect from time to time; provided, however that no change in the
Applicable Margin resulting from the application of the Credit Rating Levels or
a change in the Credit Rating Level shall be effective until three Business Days
after the date on which the Agent receives written notice of the application of
the Credit Rating Levels or a change in such Credit Rating Level.

Approved Fund. Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger. Wells Fargo Securities, LLC, or any successor.

Assignment and Acceptance Agreement. See §18.1.

Authorized Officer. Any of the following Persons: Albert M. Campbell, Andrew
Schaeffer, Timothy Argo, Leslie B.C. Wolfgang and such other Persons as the
Borrower shall designate in a written notice to Agent.

Balance Sheet Date. March 31, 2013.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The LIBOR Market Index Rate; provided, that if for any reason the
LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum rate
of interest equal to the Federal Funds Rate plus one and one-half of one percent
(1.50%).

Base Rate Loans. Any portion of a Loan bearing interest at a rate based on the
Base Rate.

Borrower. As defined in the preamble hereto.

Breakage Costs. As reasonably determined by the Agent, the cost to any Lender of
re-employing funds bearing interest at LIBOR incurred (or reasonably expected to
be incurred) in connection with (i) any payment of any portion of the Loans
bearing interest at LIBOR prior to the termination of any applicable Interest
Period, (ii) the conversion of a LIBOR Rate Loan to any other applicable
interest rate on a date other than the last day of the relevant Interest Period,
or (iii) the failure of the Borrower to draw down, on the first day of the
applicable Interest Period, any amount as to which the Borrower has elected a
LIBOR Rate Loan.

Building. With respect to each Unencumbered Borrowing Base Property or parcel of
Real Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

 

3



--------------------------------------------------------------------------------

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located and New York, New York are open for
the transaction of banking business and, in the case of LIBOR Rate Loans, which
also is a LIBOR Business Day.

Capital Reserve. For any period and with respect to any improved multifamily
Real Estate, an amount equal to (i) $200 per apartment unit multiplied by (ii) a
fraction, the numerator of which is the number of days in such period and the
denominator of which is 365. For any period and with respect to any improved
office Real Estate an amount equal to (i) $0.25 multiplied by (ii) the square
footage of all office Real Estate multiplied by (iii) a fraction, the numerator
of which is the number of days in such period and the denominator of which is
365. For any period and with respect to any improved Real Estate which is not
multifamily or office Real Estate, an amount equal to (i) $0.15 multiplied by
(ii) the square footage of any such Real Estate multiplied by (iii) a fraction,
the numerator of which is the number of days in such period and the denominator
of which is 365. If the term Capital Reserve is used without reference to any
specific Real Estate, then the amount shall be determined on an aggregate basis
with respect to all Real Estate of REIT and its Subsidiaries and a proportionate
share of all Real Estate of all Unconsolidated Entities.

Capitalization Rate. Six and three-quarters percent (6.75%).

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Capitalized Value. For any Real Estate as of any date of determination, an
amount equal to (a) the Adjusted Net Operating Income for such Real Estate for
the previous two (2) fiscal quarters annualized divided by (b) the
Capitalization Rate.

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000.00; (iii) commercial paper rated at least A-1
or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and
in either case maturing within one hundred twenty (120) days from such date, and
(iv) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.

CERCLA. See §6.20(a).

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a) any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder)
shall have acquired beneficial

 

4



--------------------------------------------------------------------------------

ownership (within the meaning of Rule 13d-3 under the Exchange Act) of a
percentage (based on voting power, in the event different classes of stock shall
have different voting powers) of the voting stock of REIT equal to at least
thirty percent (30%);

(b) as of any date a majority of the Board of Directors or Trustees or similar
body (the “Board”) of REIT or the Borrower consists of individuals who were not
either (i) directors or trustees of REIT or the Borrower as of the corresponding
date of the previous year, or (ii) selected or nominated to become directors or
trustees by the Board of REIT or the Borrower of which a majority consisted of
individuals described in clause (b)(i) above, or (iii) selected or nominated to
become directors or trustees by the Board of REIT or the Borrower, which
majority consisted of individuals described in clause (b)(i) above and
individuals described in clause (b)(ii), above (excluding, in the case of both
clause (ii) and (iii) above, any individual whose initial nomination for, or
assumption of office as, a member of the Board occurs as a result of an actual
or threatened solicitation of proxies or consents for the election or removal of
one or more directors or trustees by any Person or group other than a
solicitation for the election of one or more directors or trustees by or on
behalf of the Board); or

(c) the Borrower or any Guarantor consolidates with, is acquired by, or merges
into or with any Person (other than a merger permitted by §8.4); or

(d) REIT (i) fails to own directly or indirectly, free of any lien, encumbrance
or other adverse claim, at least eighty-five percent (85%) of the economic,
voting and beneficial interests of the Borrower, (ii) fails to be the sole
general partner of the Borrower, or (iii) shall fail to control the management
and policies of the Borrower; or

(e) the Borrower (or in the event that the Subsidiary of Borrower which owns the
project commonly known as Woods of Post House becomes a Borrowing Base
Subsidiary, Borrower and REIT) (i) fails to own directly or indirectly, free of
any lien, encumbrance or other adverse claim, at least one hundred percent
(100%) of the economic, voting and beneficial interests of each Borrowing Base
Subsidiary, or (ii) shall fail to control the management and policies of each
Borrowing Base Subsidiary;

(f) Both of H. Eric Bolton, Jr. and Albert M. Campbell III shall cease to be the
Chairman of the Board and Chief Executive Officer and Chief Financial Officer,
respectively, of the REIT, and competent and experienced directors or officers,
as applicable, shall not be reasonably approved by the Agent within three
(3) months of such event.

Closing Agreement. The Closing Agreement by and among the REIT, the Borrower,
the Agent and the Lenders.

Closing Date. The first date on which all of the conditions set forth in §10
have been satisfied.

CLP Bonds. $300,000,000 of unsecured senior bonds issued by Colonial LP via a
public bond offering on June 16, 2004 which mature on June 15, 2014;
$325,000,000 of unsecured senior bonds issued by Colonial LP via a public bond
offering on September 21, 2005 which mature on October 1, 2015; and $275,000,000
of unsecured senior bonds issued by Colonial LP via a public bond offering on
August 24, 2006 which mature on September 1, 2016.

 

5



--------------------------------------------------------------------------------

CLP Guaranties. See §8.1(f).

Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.

Colonial. See the definition of the term “Colonial Merger Transactions”.

Colonial LP. See the Recitals to this Agreement.

Colonial Merger Transactions. The transactions described in that certain
Agreement and Plan of Merger dated as of June 3, 2013 (the “Merger Agreement”)
and certain other agreements among Borrower, REIT, Martha Merger Sub, L.P., a
Delaware limited partnership and a subsidiary of Borrower (“Merger Sub”),
Colonial Properties Trust, an Alabama real estate investment trust (“Colonial”),
and Colonial LP pursuant to which (i) REIT will merge with Colonial, with REIT
surviving such merger and the current equity holders of REIT holding
approximately fifty-six percent (56%) of the equity interest of REIT post-merger
and (ii) Colonial LP will merge with Merger Sub, with Colonial LP surviving such
merger and Colonial LP becoming a Wholly Owned Subsidiary of Borrower.

Compliance Certificate. See §7.4(c).

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA. For any period of determination, an amount equal to the
EBITDA of REIT and its Subsidiaries for such period determined on a Consolidated
basis.

Consolidated Entities. Collectively, the REIT and all Subsidiaries of the REIT.

Consolidated Fixed Charges. For any period of determination, the sum (without
duplication) of (a) Consolidated Interest Expense for such period, plus (b) all
Preferred Distributions paid during such period (other than Preferred
Distributions paid by a Consolidated Entity to another Consolidated Entity),
plus (c) the scheduled principal amount of all amortization payments in respect
to Indebtedness of the Consolidated Entities during such period (other than any
such Indebtedness owed to another Consolidated Entity and any balloon payments),
plus (d) the Consolidated Entities’ Unconsolidated Allocation Percentage in the
fixed charges referred to above of their Unconsolidated Entities for such
period.

Consolidated Interest Expense. For any period of determination, (a) total
interest (whether accrued or paid) actually payable by the Consolidated
Entities, together with the interest portion of payments on Capitalized Leases
of the Consolidated Entities, determined on a Consolidated basis for such period
minus (b) any non-cash amounts included in such total Interest Expense which
reflect the amortization of deferred financing charges for such period.

Consolidated Tangible Net Worth. As of any date of determination, with respect
to the Consolidated Entities determined on a Consolidated basis, the sum of
(a) Consolidated Total Asset Value minus (b) Consolidated Total Indebtedness.

 

6



--------------------------------------------------------------------------------

Consolidated Total Asset Value. On a Consolidated basis for the Consolidated
Entities, Consolidated Total Asset Value shall mean as of any date of
determination the sum of the following (without duplication):

(a) with respect to multi-family Real Estate, owned by REIT, the Borrower and
their respective Wholly Owned Subsidiaries for four (4) full fiscal quarters or
more (other than those included under clauses (c) and (d) below), (x) the
Adjusted Net Operating Income attributable to such Real Estate for the period of
the two (2) fiscal quarters most recently ending prior to the date of
determination annualized divided by (y) the Capitalization Rate; plus

(b) with respect to Real Estate owned by REIT, the Borrower and their Wholly
Owned Subsidiaries for less than four (4) full fiscal quarters (other than those
included under clauses (c) and (d) below), the undepreciated book value
determined in accordance with GAAP of all such Real Estate; plus

(c) the undepreciated book value determined in accordance with GAAP of all
Development Properties owned by REIT, the Borrower and their respective
Wholly-Owned Subsidiaries; plus

(d) the undepreciated book value determined in accordance with GAAP of all
Unimproved Land owned by REIT, the Borrower and their respective Wholly-Owned
Subsidiaries; plus

(e) the aggregate amount of all Unrestricted Cash and Cash Equivalents of REIT
and its Subsidiaries as of the date of determination determined in accordance
with GAAP; plus

(f) with respect to other Real Estate not included in (a), (b), (c), and (d),
the undepreciated book value determined in accordance with GAAP of all such Real
Estate; plus

(g) the REIT’s Unconsolidated Allocation Percentage of the Consolidated Total
Asset Value attributable to any of the items listed above in (a) – (f) above in
this definition owned by an Unconsolidated Entity.

For purposes of determining Consolidated Total Asset Value, assets no longer
owned as of a date of determination shall be excluded from such calculation.

Consolidated Total Indebtedness. All Indebtedness of the Consolidated Entities
determined on a Consolidated basis and shall include (without duplication) the
Consolidated Entities’ Unconsolidated Allocation Percentage of the Indebtedness
of their Unconsolidated Entities.

Consolidated Total Secured Indebtedness. On any date of determination, all
Secured Indebtedness of the Consolidated Entities determined on a Consolidated
basis and shall include (without duplication) the Consolidated Entities’
Unconsolidated Allocation Percentage of the Secured Indebtedness of their
Unconsolidated Entities.

 

7



--------------------------------------------------------------------------------

Consolidated Total Unsecured Indebtedness. On any date of determination, all
Unsecured Indebtedness of the Consolidated Entities determined on a Consolidated
basis and shall include (without duplication) the Consolidated Entities’
Unconsolidated Allocation Percentage of the Unsecured Indebtedness of their
Unconsolidated Entities.

Continuation/Conversion Notice. See §4.1(a).

Contribution Agreement. That certain Contribution Agreement as may be required
to be executed by the Borrower and the Guarantors (including each Additional
Subsidiary Guarantor which may hereafter become a party thereto) pursuant to the
terms hereof, in the form attached hereto as Exhibit G, as the same may be
modified, amended or ratified from time to time.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Credit Percentage. With respect to each Lender means the ratio, expressed as a
percentage, of (a) the unpaid principal amount of such Lender’s Loan to (y) the
aggregate unpaid principal amount of all Loans.

Credit Rating. As of any date of determination, the higher of the credit ratings
(or their equivalents) then assigned to REIT’s or Borrower’s long-term senior
unsecured non-credit enhanced debt by either of the Rating Agencies. A credit
rating of BBB- from S&P is equivalent to a credit rating of Baa3 from Moody’s
and vice versa. A credit rating of BBB from S&P is equivalent to a credit rating
of Baa2 from Moody’s and vice versa. A credit rating of BBB+ from S&P is
equivalent to a credit rating of Baa1 by Moody’s and vice versa. It is the
intention of the parties that if REIT or Borrower, as applicable, shall only
obtain a credit rating from one of the Rating Agencies without seeking a credit
rating from the other of the Rating Agencies, the Borrower shall be entitled to
the benefit of the Credit Rating Level for such credit rating. If REIT or
Borrower, as applicable, shall have obtained a credit rating from both of the
Rating Agencies, the higher of the two ratings shall control, provided that the
lower rating is only one level below that of the higher rating. If the lower
rating is more than one level below that of the higher credit rating, the
operative rating shall be deemed to be one rating level lower than the higher of
the two ratings. In the event that REIT or Borrower, as applicable, shall have
obtained a credit rating from both of the Rating Agencies and shall thereafter
lose such rating (whether as a result of a withdrawal, suspension, election to
not obtain a rating, or otherwise) from one of the Rating Agencies, the
operative rating would be deemed to be one rating level lower than the remaining
rating. In the event that REIT or Borrower, as applicable, shall have obtained a
credit rating from both of the Rating Agencies and shall thereafter lose such
rating (whether as a result of withdrawal, suspension, election to not obtain a
rating, or otherwise) from both of the Rating Agencies, REIT or Borrower, as
applicable, shall be deemed for the purposes hereof not to have a credit rating.
If at any time either of the Rating Agencies shall no longer perform the
functions of a securities rating agency, then the Borrower and the Agent shall
promptly negotiate in good faith to agree upon a substitute rating agency or
agencies (and to correlate the system of ratings of each substitute rating
agency with that of the rating agency being replaced), and pending such
amendment, the Credit Rating of the other of the Rating Agencies, if one has
been provided, shall continue to apply. In the event that both the Borrower and
the REIT have obtained Credit Ratings, then the Credit Ratings of the Borrower
or the REIT, as applicable, that result in the most favorable Credit Rating for
the Borrower shall be the applicable Credit Rating.

 

8



--------------------------------------------------------------------------------

Credit Rating Level. One of the following five pricing levels, as applicable,
and provided, that the initial Applicable Margin shall be at Credit Rating
Level 2:

“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or Baa1
by Moody’s;

“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or Baa2
by Moody’s and Credit Rating Level 1 is not applicable;

“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or Baa3
by Moody’s and Credit Rating Levels 1 and 2 are not applicable;

“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BB+ by S&P or Ba1
by Moody’s and Credit Rating Levels 1, 2, and 3 are not applicable; and

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BB+ by S&P or Ba1 by Moody’s or
there is no Credit Rating.

Debtor Relief Laws. The Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
applicable laws or regulations relating to the relief of debtors in the United
States of America or other applicable jurisdictions from time to time in effect.

Default. See §12.1.

Default Rate. See §4.12.

Defaulting Lender. Subject to §2.13(c), any Lender that (a) has failed to
(i) fund all or any portion of its Loan within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Borrower and the Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be

 

9



--------------------------------------------------------------------------------

specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Agent or the Borrower, to confirm in writing to the Agent and the Borrower
that it will comply with its prospective funding obligations, in any, hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.13(c)) upon delivery of written notice of such determination to
the Borrower and each Lender.

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, rate cap transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement. Not in limitation
of the foregoing, the term “Derivatives Contract” includes any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any such master agreement.

Development Property. Any Real Estate owned or acquired by the REIT, Borrower or
any of their respective Subsidiaries and on which the Borrower or any of its
Subsidiaries is actively pursuing construction of one or more buildings for use
as a multifamily property and for which construction is proceeding to completion
without undue delay from permit denial, construction delays or otherwise, all
pursuant to the ordinary course of business of the REIT, Borrower or such
Subsidiary; provided that any such property will no longer be considered to be a
Development Property at the earlier to occur of (i) the first date that not less
than 85% of the apartment units in such multifamily property are subject to a
lease and (ii) such Real Estate having been in operation for four (4) full
fiscal quarters.

 

10



--------------------------------------------------------------------------------

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of the Guarantors, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of the Guarantors, the Borrower, or any of their respective
Subsidiaries now or hereafter outstanding; and (c) payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Equity Interests of the Guarantors, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

Drawdown Date. The date on which any Loan is converted in accordance with §4.1.

EBITDA. For any period (without duplication), the consolidated Net Income (or
Loss) of the Consolidated Entities for such period (before deduction for
minority interests in any of the Consolidated Entities and excluding any
adjustments for “straight-line rent accounting”), plus (A) the following items
to the extent deducted in computing such consolidated Net Income (or Loss) for
such period: (i) Consolidated Interest Expense of the Consolidated Entities for
such period, (ii) consolidated income tax expense of the Consolidated Entities
for such period, (iii) consolidated expenses associated with the upfront costs
of acquisitions and not otherwise capitalized, and (iv) consolidated real estate
depreciation, amortization, and other extraordinary and non-cash items of the
Consolidated Entities for such period (except, in the case of such other
non-cash items, to the extent that a cash payment will be required to be made in
respect thereof in a future period), minus (B) the following items to the extent
included in computing such consolidated Net Income (or Loss) for such period:
(i) all consolidated gains (or plus all consolidated losses) attributable to any
sales or other dispositions of assets, debt restructurings or early retirement
of debt of the Consolidated Entities in such period, and (ii) all income (or
plus all losses) from all Unconsolidated Entities, plus (or minus, as
applicable) (C) the Unconsolidated Allocation Percentage of any of the items
described above in this definition that are attributable to any Unconsolidated
Entity for such period.

Eligible Real Estate. Real Estate:

(a) which is wholly-owned in fee (or leased under a Ground Lease) by the REIT,
Borrower or a Wholly Owned Subsidiary of Borrower (or as permitted in clause
(e) of the definition of Change of Control, Borrower and REIT);

(b) which is located within the continental United States;

(c) which is either (i) Unimproved Land, (ii) a Development Property, (iii) the
Headquarters, (iv) Real Estate that is not income-producing multifamily
property, Unimproved Land, Development Property or Headquarters or (v) an
income-producing multifamily property, which contains improvements that are in
operating condition and available for occupancy, is currently open for business
to the public and has been fully and continuously operating during the
immediately preceding three (3) month period, and with respect to which valid
certificates of occupancy and all other operating permits and licenses have been
validly issued and are in full force and effect.

 

11



--------------------------------------------------------------------------------

(d) as to which all of the representations set forth in §6 of this Agreement
concerning Unencumbered Borrowing Base Property are true and correct; and

(e) which is in compliance with and would not cause a Default or Event of
Default under this Agreement.

Eligible Real Estate Qualification Documents. See §7.17.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, any Guarantor or any ERISA
Affiliate, other than a Multiemployer Plan.

Environmental Laws. See §6.20(a).

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

Equity Offering. The issuance and sale after the Closing Date by REIT or any of
its Subsidiaries of any equity securities of such Person.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time, and all regulations and formal guidance issued
thereunder.

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code or §4001 of ERISA, and any predecessor
entity of any of them.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA as to which the requirement of notice
has not been waived or any other event with respect to which the Borrower or an
ERISA Affiliate could have liability under ERISA §4062(e) or §4063.

Event of Default. See §12.1.

Excluded FATCA Tax. Any tax, assessment or other governmental charge imposed on
a Lender under FATCA, to the extent applicable to the transactions contemplated
by this Agreement, that would not have been imposed but for a failure by a
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the requirements of FATCA.

 

12



--------------------------------------------------------------------------------

Existing Credit Facilities. The credit facilities of Borrower more particularly
described on Schedule 1.3 hereto.

FATCA. Sections 1471 through 1474 of the Code.

Federal Funds Rate. For any day, the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Agent by federal
funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

Funds from Operations. With respect to REIT and its Subsidiaries for any period,
on a Consolidated basis (and in accordance with the standards established by the
Board of Governors of NAREIT in its March 1995 White Paper, as amended in
November 1999 and April 2000), Net Income, excluding to the extent included to
arrive at Net Income: (i) gains (or losses) from sales of property and
extraordinary and unusual items, (ii) depreciation and amortization, and
(iii) expenses (not otherwise capitalized) associated with the upfront costs of
acquisitions. Adjustments for Unconsolidated Entities will be calculated to
reflect funds from operations on the same basis.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles; provided that a certified
public accountant would, insofar as the use of such accounting principles is
pertinent, be in a position to deliver an unqualified opinion (other than a
qualification regarding changes in generally accepted accounting principles) as
to financial statements in which such principles have been properly applied.

Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority).

Ground Lease. An unsubordinated ground lease as to which no default or event of
default has occurred or with the passage of time or the giving of notice would
occur and

 

13



--------------------------------------------------------------------------------

containing the following terms and conditions: (a) a remaining term (exclusive
of any unexercised extension options) of thirty (30) years or more from the
Closing Date; (b) the right of the lessee to mortgage and encumber its interest
in the leased property without the consent of the lessor; (c) the obligation of
the lessor to give the holder of any mortgage lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosure, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantors. Collectively, REIT and the Subsidiary Guarantors (including all
Additional Subsidiary Guarantors), and individually any one of them.

Guaranty. The Amended and Restated Unconditional Guaranty of Payment and
Performance dated of even date herewith given by REIT and, if required by the
terms of this Agreement, the Subsidiary Guarantors (including each Additional
Subsidiary Guarantor which may hereafter become a party thereto) to and for the
benefit of Agent and the Lenders as the same may be modified, amended, restated
or ratified, such Guaranty to be in form and substance satisfactory to the
Required Lenders.

Hazardous Substances. See §6.20(b).

Headquarters. The REIT’s corporate headquarters, which is wholly owned by the
Borrower and located at 6584 Poplar Avenue, Memphis, Tennessee.

Increase Date. See §2.11(a).

Increase Notice. See §2.11(a).

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business not more than 180 days past due); (b) all obligations of such
Person, whether or not for money borrowed (i) represented by notes payable, or
drafts accepted, in each case representing extensions of credit, (ii) evidenced
by bonds, debentures, notes or similar instruments, or (iii) constituting
purchase money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or services rendered; (c) obligation of such Person as a lessee or
obligor under a Capitalized Lease; (d) all reimbursement obligations of such
Person under any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all obligations of such Person in respect of
any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding

 

14



--------------------------------------------------------------------------------

agreement (excluding any such obligation to the extent the obligation can be
solely satisfied by the issuance of Equity Interests); (f) all Indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities, violation of “special purpose entity”
covenants, and other similar exceptions to recourse liability until a claim is
made with respect thereto, and then shall be included only to the extent of the
amount of such claim), including any obligation to supply funds to or in any
manner to invest directly or indirectly in a Person, to maintain working capital
or equity capital of a Person or otherwise to maintain net worth, solvency or
other financial condition of a Person, to purchase indebtedness, or to assure
the owner of indebtedness against loss, including, without limitation, through
an agreement to purchase property, securities, goods, supplies or services for
the purpose of enabling the debtor to make payment of the indebtedness held by
such owner or otherwise; and (g) such Person’s Unconsolidated Allocation
Percentage of the Indebtedness of any Unconsolidated Entity of such Person.
Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s pro rata share of the ownership of such partnership or
joint venture (except if such Indebtedness, or portion thereof, is recourse to
such Person, in which case the greater of such Person’s pro rata portion of such
Indebtedness or the amount of the recourse portion of the Indebtedness, shall be
included as Indebtedness of such Person). All Loans shall constitute
Indebtedness of the Borrower.

Interest Payment Date. The first (1st) day of each calendar month during the
term of this Agreement.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the
“Interest Period” (as defined in the Original Credit Agreement) applicable to
such Loan on the Closing Date, and (b) thereafter, each period commencing on the
day following the last day of the next preceding Interest Period applicable to
such Loan and ending on the last day of the one, three or six month period, as
selected by the Borrower in a Conversion/Continuation Request; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;

(ii) if the Borrower shall fail to give notice as provided in §4.1(c), the
Borrower shall be deemed to have requested a LIBOR Rate Loan with respect to the
affected LIBOR Rate Loan with an Interest Period of one month as provided in,
and subject to, the terms of §4.1(c);

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.

 

15



--------------------------------------------------------------------------------

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital;
(c) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

Joinder Agreement. The Joinder Agreement with respect to the Guaranty and the
Contribution Agreement to be executed and delivered pursuant to §5.2 by any
Additional Subsidiary Guarantor, such Joinder Agreement to be substantially in
the form of Exhibit B hereto.

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

Lenders. Wells Fargo Bank, the other lending institutions which are party hereto
and any other Person which becomes an assignee of any rights of a Lender
pursuant to §18 (but not including any participant as described in §18).

Lending Office. For each Lender and for each Type of Loan, the office of such
Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Acceptance Agreement, or such other office of such
Lender as such Lender may notify the Agent in writing from time to time.

LIBOR. With respect to any LIBOR Rate Loan for any Interest Period, the rate of
interest obtained by dividing (i) the rate appearing on the Reuters Screen
LIBOR01 page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page, as determined by the Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, on the date that is two Business Days prior to the
first day of such Interest Period and having a maturity equal to such Interest
Period by (ii) a percentage equal to 1 minus the stated maximum rate (stated as
a decimal) of all reserves, if any, required to be maintained with

 

16



--------------------------------------------------------------------------------

respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Rate Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America). Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Market Index Rate. For any day, LIBOR as of that day that would be
applicable for a LIBOR Rate Loan having a one-month Interest Period determined
at approximately 11:00 a.m. London time for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.

LIBOR Rate Loans. Any portion of a Loan bearing interest calculated by reference
to LIBOR.

Lien. See §8.2.

Loan Documents. This Agreement, the Notes, the Guaranty, the Joinder Agreement,
the Closing Agreement, the Contribution Agreement, and all other documents,
instruments or agreements now or hereafter executed or delivered by or on behalf
of the Borrower or the Guarantors in connection with the Loans.

Loan and Loans. An individual loan or the aggregate loans, as the case may be,
in the maximum principal amount of $250,000,000.00 (subject to increase in
§2.11) made by the Lenders under the Original Credit Agreement. All Loans were
made in Dollars.

Loan Increase. An increase in the aggregate outstanding principal balance of the
Loans to not more than $400,000,000.00 pursuant to §2.11.

Manager. Mid-America Apartments, L.P., a Tennessee limited partnership.

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of REIT and its Subsidiaries considered as a whole; (b) the ability of the
Borrower or any Guarantor to perform any of its obligations under the Loan
Documents; or (c) the validity or enforceability of any of the Loan Documents or
the rights or remedies of Agent or the Lenders thereunder.

Material Contract. Any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, REIT or any of their
respective Subsidiaries is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

Material Subsidiary. Any Subsidiary of REIT which has total asset value that
constitutes in excess of five percent (5%) of Consolidated Total Asset Value.
For the purposes of this definition, the asset value shall be calculated
consistent with the definition of Consolidated Total Asset Value.

Maturity Date. August 1, 2018.

Merger Agreement. See the definition of the term “Colonial Merger Transactions”.

Merger Sub. See the definition of the term “Colonial Merger Transactions”.

Moody’s. Moody’s Investor Service, Inc. or its successor.

Mortgage Notes. Seller financing notes that REIT or any of its Subsidiaries has
received from purchasers of its properties. For purposes of calculations in this
Agreement, Mortgage Notes shall be valued in accordance with GAAP (including
write-offs for uncollectability).

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) or
§4001(a)(3) of ERISA or §414(f) of the Code maintained or contributed to by the
Borrower, any Guarantor or any ERISA Affiliate.

Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

Net Offering Proceeds. The gross cash proceeds received by REIT or any of its
Subsidiaries as a result of an Equity Offering less the customary and reasonable
costs, expenses and discounts paid by REIT or such Subsidiary in connection
therewith.

Net Operating Income. For any Real Estate and for a given period, the sum of the
following (without duplication): (a) gross revenues (including interest income)
received in the ordinary course from such Real Estate minus (b) all expenses
paid or accrued related to the ownership, operation or maintenance of such Real
Estate, including but not limited to taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of the REIT, Borrower or any Subsidiary, any
property management fees, debt service charges, income taxes, depreciation,
amortization, other non-cash expenses, and any extraordinary, non-recurring
expense associated with any financing, merger, acquisition, divestiture or other
capital transaction) minus (c) a management fee in the amount of three percent
(3.0%) of the gross revenues for such Real Estate for such period.

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

 

18



--------------------------------------------------------------------------------

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Estate securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Estate securing such Non-Recourse Indebtedness; or (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document).

Non-Recourse Indebtedness. Indebtedness of a Person for borrowed money (other
than construction completion guaranties with respect to Development Properties)
in respect of which recourse for payment (except for Non-Recourse Exclusions
until a claim is made with respect thereto, and then such Indebtedness shall not
constitute “Non-Recourse Indebtedness” only to the extent of the amount of such
claim) is contractually and solely limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness and is not a general obligation
of such Person.

Notes. See §2.2.(b).

Notice. See §19.

Obligations. All indebtedness, obligations and liabilities of the Borrower and
the Guarantors to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes, or other instruments at any time evidencing any of the
foregoing, whether existing on the date of this Agreement or arising or incurred
hereafter, or arising or incurred after the commencement of any bankruptcy or
insolvency proceeding (whether or not the same is allowed as an enforceable
claim in such proceeding), direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

Occupancy Rate. With respect to any Eligible Real Estate included in the
calculation of Unencumbered Adjusted NOI or Unencumbered Asset Value, the ratio,
expressed as a percentage, of (a) the number of apartment units in such Eligible
Real Estate actually occupied by tenants (excluding any tenants holding over)
that are not affiliated with the Borrower and paying rent at rates not
materially less than rates generally prevailing in the geographical market of
the respective Eligible Real Estate at the time the applicable lease was entered
into, pursuant to binding leases as to which no monetary default has occurred
and is continuing which has continued unremedied for thirty (30) or more days to
(b) the aggregate number of apartment units in such Eligible Real Estate. With
respect to any Real Estate that is not income-producing multifamily, Unimproved
Land, Development Property or Headquarters, the ratio, expressed as a
percentage, of (a) the rented area of leased premises of such Real Estate to
(b) the total rentable area of such Real Estate. For purposes of determining
compliance with §7.17(a)(viii), the aggregate Occupancy Rate shall be computed
on an aggregated basis for all Unencumbered Borrowing Base Properties,
consistent with the provisions for determining the Occupancy Rate for any
individual Unencumbered Borrowing Base Property as set forth above.

 

19



--------------------------------------------------------------------------------

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Original Credit Agreement. See the Recitals to this Agreement.

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, bank, trust company, land trust, business trust, unincorporated
association, joint venture, business, or other legal entity or organization
(whether or not a legal entity), or any other nongovernmental entity, and any
government or any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by any of the Consolidated
Entities. Preferred Distributions shall not include dividends or distributions
(a) paid or payable solely in Equity Interests of identical class payable to
holders of such class of Equity Interests; (b) paid or payable to any of the
Consolidated Entities; or (c) constituting or resulting in the redemption of
Preferred Securities, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.

Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Private Placement Notes. $135,000,000 of unsecured notes issued by Borrower via
a private placement on July 29, 2011 and outstanding on the date hereof which
includes $50,000,000 of 4.68% Senior Guaranteed Notes (Series A) due July 29,
2018; $72,750,000 of 5.40% Senior Guaranteed Notes (Series B) due July 29, 2021;
and $12,250,000 of 5.57% Senior Guaranteed Notes (Series C) due July 29, 2023
and $175,000,000 of unsecured notes issued by Borrower via a private placement
on August 31, 2012, September 28, 2012, and November 30, 2012 and outstanding on
the date hereof which includes $18,000,000 of 3.15% Senior Guaranteed Notes
(Series A) due November 30, 2017; $20,000,000 of 3.61% Senior Guaranteed Notes
(Series B) due November 30, 2019; $117,000,000 of 4.17% Senior Guaranteed Notes
(Series C) due November 30, 2022; and $20,000,000 of 4.33% Senior Guaranteed
Notes (Series D) due November 30, 2024.

 

20



--------------------------------------------------------------------------------

Rating Agencies. S&P and Moody’s, collectively, and Rating Agency means either
S&P or Moody’s.

Real Estate. All real property at any time owned or leased (in whole or in part)
or operated by the REIT, Borrower or any of their respective Subsidiaries or
Unconsolidated Entities and which is located in the continental United States or
Hawaii, including, without limitation, the Unencumbered Borrowing Base
Properties.

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Register. See §18.2.

REIT. Mid-America Apartment Communities, Inc., a Tennessee corporation.

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

Release. See §6.20(c)(iv).

Required Lenders. As of any date, the Lender or Lenders whose aggregate Credit
Percentages exceed 50%; provided that in determining said percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Credit Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Credit Percentages of such Defaulting
Lenders; provided further that in the event that there are at least two
(2) Lenders that are not Defaulting Lenders, in no event shall the “Required
Lenders” include less than two (2) Lenders that are not Defaulting Lenders.

SEC. The federal Securities and Exchange Commission.

S&P. Standard & Poor’s Ratings Group or its successor.

Secured Indebtedness. Any Indebtedness of a Person that is secured by a Lien on
any Real Estate or on any ownership interests in any other Person or on any
other assets, provided that the portion of such Indebtedness included in Secured
Indebtedness shall not exceed the sum of the aggregate value of the assets
securing such Indebtedness at the time such Indebtedness was incurred, plus the
aggregate value of any improvements to such assets, plus the value of any
additional assets provided to secure such Indebtedness. Notwithstanding the
foregoing, Secured Indebtedness shall exclude Indebtedness that is secured
solely by ownership interests in another Person that owns Real Estate which is
encumbered by a mortgage securing Indebtedness.

 

21



--------------------------------------------------------------------------------

Stabilized Property. Any Real Estate that has had an Occupancy Rate of not less
than 90% for not less than three (3) consecutive months. Once a project becomes
a Stabilized Property under this Agreement, it shall remain a Stabilized
Property.

State. A state of the United States of America and the District of Columbia.

Stock Investments. Investment in Persons that are not Unconsolidated Entities or
Subsidiaries.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other individuals performing similar
functions of such corporation, partnership, limited liability company or other
entity (without regard to the occurrence of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

Subsidiary Guarantors. The Persons that are a party to the Guaranty (other than
REIT) from time to time, including any and all Additional Subsidiary Guarantors.

Titled Agents. The Arranger, and any syndication agent or documentation agent.

Transfer Authorizer Designation Form. A form substantially in the form of
Exhibit C to be delivered to the Agent pursuant to §10.13, as the same may be
amended, restated or modified from time to time with the prior written approval
of the Agent.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Allocation Percentage. As of any date of determination with
respect to any Unconsolidated Entity, the aggregate percentage ownership
interest of the Consolidated Entities in such Unconsolidated Entity as of such
date.

Unconsolidated Entity. Any Person in which the REIT has an Investment that
(a) is not consolidated with REIT in accordance with GAAP or (b) is not a
Subsidiary.

Unencumbered Adjusted NOI. For any period of determination, Adjusted Net
Operating Income from Unencumbered Borrowing Base Properties; provided, however,
that in no event shall any Adjusted Net Operating Income from the Headquarters
be included in the calculation of Unencumbered Adjusted NOI.

Unencumbered Asset Value. As of the date of determination, without duplication,
the sum of the following amounts on such date, all as determined for the
Consolidated Entities on a consolidated basis in accordance with GAAP:
(i) Unrestricted Cash and Cash Equivalents, (ii) the Capitalized Value of all
Unencumbered Borrowing Base Properties (excluding the Capitalized Value of
Unencumbered Borrowing Base Properties that are classified as Development
Properties as of such date and the Capitalized Value of all Unencumbered
Borrowing Base Properties that were not owned by any Consolidated Entity for
four full fiscal

 

22



--------------------------------------------------------------------------------

quarters as of such date) which are multifamily properties, (iii) without
duplication, the undepreciated book value of all Unencumbered Borrowing Base
Properties which are multifamily properties and are owned or in operation by any
Consolidated Entity for less than four (4) full fiscal quarters as of such date
and all Unencumbered Borrowing Base Properties that are classified as
Development Properties as of such date, and (iv) without duplication, the
undepreciated book value of the Headquarters and all Unencumbered Borrowing Base
Properties that are classified as other improved Real Estate that is not a
multifamily property or Unimproved Land as of such date. For purposes of this
definition, to the extent (a) the Unencumbered Asset Value attributable to any
single property would exceed ten percent (10%) of the Unencumbered Asset Value,
(b) the Unencumbered Asset Value attributable to the total of all of Development
Properties, other Real Estate that is not a multifamily property, Unimproved
Land and Unrestricted Cash and Cash Equivalents would exceed twenty percent
(20%) of Unencumbered Asset Value, (c) the Unencumbered Asset Value attributable
to Unimproved Land would exceed ten percent (10%) of Unencumbered Asset Value,
and (d) the Unencumbered Asset Value attributable to assets owned by REIT (other
than Borrower or a Subsidiary of Borrower) would exceed fifteen percent (15%) of
Unencumbered Asset Value, in each such case such excess shall be excluded.

Unencumbered Borrowing Base Properties. Eligible Real Estate which satisfy all
conditions set forth in §7.17(a), or which have been included in the calculation
of Unencumbered Adjusted NOI and Unencumbered Asset Value pursuant to §7.17(b).
The initial properties designated by the Borrower to be Unencumbered Borrowing
Base Properties are described on Schedule 1.2 hereto.

Unencumbered Interest Coverage Ratio. As of any date of determination,
Unencumbered Adjusted NOI divided by the Unencumbered Interest Expense tested on
a trailing four quarter basis.

Unencumbered Interest Expense. As of any date of determination the interest
expense accrued with respect to Unsecured Indebtedness for the previous four
(4) fiscal quarters.

Unimproved Land. Land on which no development (other than improvements that are
not material and are temporary in nature) has occurred and on which no
development is scheduled to occur within the following twelve (12) months.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, cash trap, negative pledge, reserves or Liens or claims of any kind in
favor of any Person.

Unsecured Indebtedness. With respect to the REIT and its Subsidiaries as of any
date of determination, the Indebtedness of such Persons which is not Secured
Indebtedness.

Wells Fargo Bank. As defined in the preamble hereto.

Wholly Owned Subsidiary. As to a Person, any Subsidiary of such first Person
that is directly or indirectly owned one hundred percent (100%) by such first
Person.

 

23



--------------------------------------------------------------------------------

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) In the event of any change in generally accepted accounting principles after
the date hereof or any other change in accounting procedures pursuant to §7.3
which would affect the computation of any financial covenant, ratio or other
requirement set forth in any Loan Document, then upon the request of the
Borrower, Guarantors or Agent, the Borrower, the Guarantors, the Agent and the
Lenders shall negotiate promptly, diligently and in good faith in order to amend
the provisions of the Loan Documents such that such financial covenant, ratio or
other requirement shall continue to provide substantially the same financial
tests or restrictions of the Borrower and the Guarantors as in effect prior to
such accounting change, as determined by the Required Lenders in their good
faith judgment. Until such time as such amendment shall have been executed and
delivered by the Borrower, the Guarantors, the Agent and the Required Lenders,
such financial covenants, ratio and other requirements, and all financial
statements and other documents required to be delivered under the Loan
Documents, shall be calculated and reported as if such change had not occurred.

 

24



--------------------------------------------------------------------------------

§2. THE CREDIT FACILITY.

§2.1 Term Loans.

(a) Pursuant to the Original Credit Agreement, each of the Lenders made a Loan
to Colonial LP, the aggregate outstanding principal amount of which on the date
hereof is set forth on Schedule 1.1. Upon and subject to satisfaction of the
conditions set forth in §10, (i) Colonial LP shall be deemed to have assigned to
the Borrower in full all of Colonial LP’s rights and benefits, and the Borrower
shall be deemed to have unconditionally and absolutely assumed in full all of
Colonial LP’s obligations and liabilities (including without limitation, all
Obligations (as defined in the Original Loan Agreement) of Colonial LP), under
the Original Credit Agreement, as amended and restated by this Agreement, and
the other Loan Documents (as defined in the Original Loan Agreement) and
(ii) the Agent and the Lenders shall be deemed to have consented to the Colonial
Merger Transactions and the transactions described in the preceding clause (i).

(b) The Loans shall be evidenced by separate promissory notes of the Borrower in
substantially the form of Exhibit A hereto (collectively, the “Notes”), dated of
even date with this Agreement (except as otherwise provided in §2.11(b) or
§18.3) and completed with appropriate insertions. One Note shall be payable to
the order of each Lender in the principal amount equal to initial principal
balance of such Lender’s Loan. The Borrower irrevocably authorizes Agent to make
or cause to be made, at or about the time of receipt of any payment of principal
of the Loans, an appropriate notation on Agent’s Record reflecting the receipt
of such payment. The outstanding amount of the Loans set forth on Agent’s Record
shall be prima facie evidence, absent manifest error, of the principal amount
thereof owing and unpaid to each Lender, but the failure to record, or any error
in so recording, any such amount on Agent’s Record shall not limit or otherwise
affect the obligations of the Borrower hereunder or under any Note to make
payments of principal of or interest on any Note when due. By delivery of the
Notes, there shall not be deemed to have occurred, and there has not otherwise
occurred, any payment, satisfaction or novation of the indebtedness evidenced by
the “Notes” as defined in the Original Credit Agreement, which indebtedness is
instead allocated among the Lenders as of the date hereof and evidenced by this
Agreement and the Notes in accordance with their respective Credit Percentages.

§2.2 Reserved.

§2.3 Reserved.

§2.4 Reserved.

§2.5 Reserved.

 

25



--------------------------------------------------------------------------------

§2.6 Interest on Loans.

(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or converted to a LIBOR Rate Loan at the rate per annum equal to the sum
of the Base Rate plus the Applicable Margin.

(b) Each LIBOR Rate Loan shall bear interest for each Interest Period with
respect thereto at the rate per annum equal to the sum of LIBOR determined for
such Interest Period plus the Applicable Margin.

(c) The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date.

(d) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

§2.7 Reserved.

§2.8 Reserved.

§2.9 Reserved.

§2.10 Reserved.

§2.11 Increase in Loans.

(a) Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrower shall
have the option from time to time prior to the Maturity Date to request one or
more additional Loans by giving written notice to the Agent (an “Increase
Notice”; and the amount of such requested increase is the “Loan Increase”);
provided that after giving effect to such Loans, the aggregate amount of the
Loans shall not exceed $400,000,000.00, provided further that any such
individual increase must be in a minimum amount of $50,000,000.00 and increments
of $10,000,000.00 in excess thereof (or such smaller amounts as the Agent may
approve). Upon receipt of any Increase Notice, the Agent shall consult with
Arranger and shall notify the Borrower of the amount of fees to be paid to any
Lenders who provide additional Loans (or in the case of an existing Lender,
increases the principal amount of its Loan) and to be paid to Arranger in
connection with such increase. If the Borrower agrees to pay the fees so
determined, then the Agent shall send a notice to all Lenders (the “Additional
Loan Request Notice”) informing them of the Borrower’s request for additional
Loans and of the facility fees to be paid to Lenders with respect thereto. Each
existing Lender who desires to increase the principal amount of its Loan upon
such terms shall provide Agent with a written commitment letter specifying the
amount of the increase which it is willing to provide prior to such deadline as
may be specified in the Additional Loan Request Notice. If the requested
increase is oversubscribed then the Borrower, the Agent and the Arranger shall
allocate the Loan Increase among the Lenders who provide such commitment letters
on such basis as they shall reasonably agree. If the additional Loans so
provided are not sufficient to provide the full amount of the Loan Increase
requested by the Borrower, then the Agent, Arranger or the Borrower may, but
shall not be obligated to, invite one or more banks or lending institutions
(which banks or lending institutions shall be reasonably

 

26



--------------------------------------------------------------------------------

acceptable to Agent, Arranger and the Borrower) to become a Lender and provide
additional Loans. The Agent shall provide all Lenders with a notice setting
forth the amount, if any, of the additional Loans to be provided by each Lender
on the effective date of the Loan Increase specified therein (the “Increase
Date”). In no event shall any existing Lender be obligated to increase the
principal amount of its Loan.

(b) Upon the effectiveness of the Loan Increase pursuant to this §2.11 the Agent
may unilaterally revise Schedule 1.1 and the Borrower shall execute and deliver
to the Agent new Notes for each new Lender and each existing Lender increasing
the principal amount of its Loan. The Agent shall deliver such Notes to the
respective Lenders, in the case of each existing Lender increasing the principal
amount of its Loan in exchange for the Note replaced thereby which shall be
promptly surrendered by such Lender to Borrower. Such new Notes shall, in the
case of each existing Lender increasing the principal amount of its Loan provide
that they are replacements for the surrendered Notes and that they do not
constitute a novation, shall be dated as of the Increase Date and shall
otherwise be in substantially the form set forth in Exhibit A. Simultaneously
with the issuance of any new Notes pursuant to this §2.11(b), if required by the
Agent, the Borrower shall deliver an opinion of counsel, addressed to the
Lenders and the Agent, relating to the due authorization, execution and delivery
of such new Notes and the enforceability thereof, in form and substance
substantially similar to the opinion delivered in connection with the first
disbursement under this Agreement. The surrendered Notes shall be canceled and
promptly returned to the Borrower. In connection with any increase in the
aggregate principal amount of the Loans pursuant to this Section any Lender
becoming a party hereto shall execute such documents and agreements as the Agent
may reasonably request.

(c) Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and the Lenders to provide a Loan Increase pursuant to this §2.11
shall be conditioned upon satisfaction of the following conditions precedent
which must be satisfied prior to the effectiveness of any Loan Increase:

(i) The Borrower shall pay (A) to the Agent and Arranger those fees agreed to in
writing with the Agent and Arranger with respect to the Loan Increase, and
(B) to the Arranger such facility fees as the Lenders who are providing
additional Loans may require, which fees shall, when paid, be fully earned and
non-refundable under any circumstances; and

(ii) On the date any Increase Notice is given and on the date such increase
becomes effective, both immediately before and after giving effect to such
increase, there shall exist no Default or Event of Default; and

(iii) The representations and warranties made by the Borrower and the Guarantors
in the Loan Documents or otherwise made by or on behalf of the Borrower or the
Guarantors in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the date of such Increase Notice and after
giving effect to such increase (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and that any representation or warranty that is qualified
by any materiality standard shall be required to be true and correct in all
respects); and

 

27



--------------------------------------------------------------------------------

(iv) The Borrower and the Guarantors shall execute and deliver to Agent and the
Lenders such additional documents, instruments, certifications and opinions as
the Agent may reasonably require in its sole and absolute discretion, including,
without limitation, a Compliance Certificate, demonstrating compliance with all
covenants, representations and warranties set forth in the Loan Documents after
giving effect to the increase; and

(v) The Borrower and the Guarantors shall satisfy such other conditions to such
increase as Agent may require in its reasonable discretion.

§2.12 Reserved.

§2.13 Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law and in
addition to the rights and remedies that may be available to the Agent, the
Lenders or the Borrower under this Agreement or Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to §12 or otherwise) or
received by the Agent from a Defaulting Lender pursuant to §13 shall be applied
at such time or times as may be determined by the Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Agent
hereunder; second, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; third, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fourth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and fifth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions precedent to the making of such Loan were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of the Loan of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with their respective Credit Percentages).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
pursuant to this subsection shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

28



--------------------------------------------------------------------------------

(c) Defaulting Lender Cure. If the Borrower and the Agent agree in writing that
a Lender is no longer a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, such Lender will make such adjustments as
the Agent may determine to be necessary to cause the interest of the Lenders in
the Loans to be on a pro rata basis in accordance with their respective Credit
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrower promises to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date all of the
Loans outstanding on such date, together with any and all accrued and unpaid
interest thereon and all other Obligations.

§3.2 Reserved.

§3.3 Optional Prepayments.

(a) Except as otherwise provided in the immediately following subsection (c),
the Borrower shall have the right, at its election, to prepay the outstanding
amount of the Loans, as a whole or in part, at any time and from time to time
without penalty or premium; provided, that if any prepayment of the outstanding
amount of any LIBOR Rate Loans pursuant to this §3.3 is made on a date that is
not the last day of the Interest Period relating thereto, such prepayment shall
be accompanied by the payment of any amounts due pursuant to §4.8.

(b) The Borrower shall give the Agent, no later than 11:00 a.m. (Central time)
at least one (1) day prior written notice of any prepayment pursuant to this
§3.3 of Loans, specifying the proposed date of prepayment of the Loans and the
principal amount to be prepaid (provided that any such notice shall be
irrevocable once given).

(c) During the periods set forth below, the Borrower may only prepay the Loans,
in whole or in part, at the prices (expressed as percentages of principal amount
of the Loans to be prepaid) set forth below, plus accrued and unpaid interest,
if any, to the date of prepayment:

 

Period

   Percentage  

Closing Date to and including July 22, 2014

     101.00 % 

All times after July 22, 2014

     100.00 % 

The Borrower acknowledges and agrees that the amount payable by it in connection
with the prepayment of the Loans is a reasonable calculation of the Lenders’
lost profits in view of the difficulties and impracticality of determining
actual damages resulting from the prepayment of the Loans.

 

29



--------------------------------------------------------------------------------

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $100,000.00 or an integral multiple of $100,000.00 in
excess thereof, and shall be accompanied by the payment of accrued interest on
the principal prepaid to the date of payment and any amount payable under
§3.3(c). In the absence of instruction by the Borrower, prepayments shall be
applied first to the principal of Base Rate Loans, and then to the principal of
LIBOR Rate Loans.

§3.5 Reserved.

§3.6 Effect of Prepayment. Amounts of the Loans prepaid under §3.3 or otherwise
prior to the Maturity Date may not be reborrowed.

 

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrower may elect from time to time to convert any of its outstanding
Loans to a Loan of another Type and such Loans shall thereafter bear interest as
a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with
respect to any such conversion of a LIBOR Rate Loan to a Base Rate Loan, the
Borrower shall give the Agent at least one (1) Business Day’s prior written
notice of such election (a “Conversion/Continuation Request”), and such
conversion shall only be made on the last day of the Interest Period with
respect to such LIBOR Rate Loan; (ii) with respect to any such conversion of a
Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the Agent at least
three (3) LIBOR Business Days’ prior written notice of such election and the
Interest Period requested for such Loan, the principal amount of the Loan so
converted shall be in a minimum aggregate amount of $1,000,000.00 or an integral
multiple of $250,000.00 in excess thereof and, after giving effect to the making
of such Loan, there shall be no more than three (3) different Interest Periods
for LIBOR Rate Loans outstanding at any one time unless all of the Lenders
otherwise consent in writing; and (iii) no Loan may be converted into a LIBOR
Rate Loan when any Default or Event of Default has occurred and is continuing.
All or any part of the outstanding Loans of any Type may be converted as
provided herein, provided that no partial conversion shall result in a Base Rate
Loan in a principal amount of less than $1,000,000.00 or an integral multiple of
$100,000.00 or a LIBOR Rate Loan in a principal amount of less than
$1,000,000.00 or an integral multiple of $250,000.00. Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower. The Agent shall
promptly notify the Lenders of the applicable LIBOR or Base Rate.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

 

30



--------------------------------------------------------------------------------

(c) Subject to the proviso in the preceding clause (b), in the event that the
Borrower does not notify the Agent of its election hereunder with respect to any
LIBOR Rate Loan, such Loan shall be automatically continued at the end of the
applicable Interest Period as a LIBOR Rate Loan for an Interest Period of one
month unless such Interest Period shall be greater than the time remaining until
the Maturity Date, in which case such Loan shall be automatically converted to a
Base Rate Loan at the end of the applicable Interest Period.

§4.2 Fees. The Borrower agrees to pay to Wells Fargo Bank and Arranger for their
own account or the account of the Lenders, as applicable, certain fees for
services rendered or to be rendered in connection with the Loans as provided
pursuant to a fee letter dated July 16, 2013 among the Borrower, Wells Fargo
Bank and the Arranger (the “Agreement Regarding Fees”).

§4.3 Agent’s Fee. The Borrower shall pay to Agent, for the Agent’s own account,
an annual administration fee as provided in the Agreement Regarding Fees. The
Agent’s fee shall be payable as provided in the Agreement Regarding Fees.

§4.4 Funds for Payments.

(a) All payments of principal, interest, closing fees and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders and the Agent, as the case may be, at
the Agent’s Head Office, not later than 1:00 p.m. (Central time) on the day when
due, in each case in lawful money of the United States in immediately available
funds. If not received by 1:00 p.m. (Central time) on the day when due, the
Agent is hereby authorized to charge the accounts of the Borrower with Wells
Fargo Bank, on the dates when the amount thereof shall become due and payable,
with the amounts of the principal of and interest on the Loans and all fees,
charges, expenses and other amounts owing to the Agent and/or the Lenders under
the Loan Documents. Subject to the foregoing, all payments made to Agent on
behalf of the Lenders, and actually received by Agent, shall be deemed received
by the Lenders on the date actually received by Agent.

(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes (other than income or franchise taxes imposed on
any Lender and any Excluded FATCA Tax), levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If any such obligation
is imposed upon the Borrower with respect to any amount payable by it hereunder
or under any of the other Loan Documents, the Borrower will pay to the Agent,
for the account of the Lenders or (as the case may be) the Agent, on the date on
which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Agent to receive the same net amount which the Lenders or the
Agent would have received on such due date had no such obligation been imposed
upon the Borrower. If any such Lender, to the extent it may lawfully do so,
fails to deliver the forms or other documentation referred to in this clause
(b) or in the following clause (c), then the Agent may withhold from any
payments to be made to such Lender under any of the Loan Documents such amounts
as are required by the Code. If any Governmental Authority asserts that the
Agent did

 

31



--------------------------------------------------------------------------------

not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including all reasonable fees and disbursements
of any law firm or other external counsel and the allocated cost of internal
legal services and all disbursements of internal counsel) of the Agent. The
obligation of the Lenders under this section shall survive repayment of all
Obligations and the resignation or replacement of the Agent. Without limitation
of this §4.4(b), if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting and document provision
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by either, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower and/or the Agent
as may be necessary for the Borrower and the Agent to comply with their
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender obligations under FATCA and, as necessary, to determine the
amount to deduct and withhold from such payment. The Borrower will deliver
promptly to the Agent certificates or other valid vouchers for all taxes or
other charges deducted from or paid with respect to payments made by the
Borrower hereunder or under any other Loan Document.

(c) Each Lender organized under the laws of a jurisdiction outside the United
States, if requested in writing by the Borrower or the Agent (but only so long
as such Lender remains lawfully able to do so), shall provide the Borrower or
the Agent, as applicable, with such duly executed form(s) or statement(s) which
may, from time to time, be prescribed by law and, which, pursuant to applicable
provisions of (i) an income tax treaty between the United States and the country
of residence of such Lender, (ii) the Code, or (iii) any applicable rules or
regulations in effect under (i) or (ii) above, indicates the withholding status
of such Lender; provided that nothing herein (including without limitation the
failure or inability to provide such form or statement) shall relieve the
Borrower of its obligations under §4.4(b). In the event that the Borrower shall
have delivered the certificates or vouchers described above for any payments
made by the Borrower and such Lender receives a refund of any taxes paid by the
Borrower pursuant to §4.4(b), such Lender will pay to the Borrower the amount of
such refund promptly upon receipt thereof; provided that if at any time
thereafter such Lender is required to return such refund, the Borrower shall
promptly repay to such Lender the amount of such refund upon receipt from such
Lender of a demand therefor.

(d) The obligations of the Borrower to the Lenders under this Agreement shall be
absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including, without limitation, the following circumstances: (i) any
lack of validity or enforceability of this Agreement or any of the other Loan
Documents; (ii) the existence of any claim, set-off, defense or any right which
the Borrower or any of its Subsidiaries or Affiliates may have at any time
against the Lenders (other than the defense of payment to the Lenders in
accordance with the terms of this Agreement) or any other Person, whether in
connection with this Agreement, any other Loan Document, or any unrelated
transaction; (iii) the surrender or impairment of any

 

32



--------------------------------------------------------------------------------

security for the performance or observance of any of the terms of any of the
Loan Documents; (iv) the occurrence of any Default or Event of Default; and
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, provided that such other circumstances or happenings shall
not have been the result of gross negligence or willful misconduct on the part
of the Lenders as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods.

§4.5 Computations. All computations of interest on the LIBOR Rate Loans and of
other fees to the extent applicable shall be based on a 360-day year and paid
for the actual number of days elapsed. All computations of interest on Base Rate
Loans (including Base Rate Loans determined by reference to the LIBOR Rate)
shall be based on a year of 365 or 366 days, as applicable, and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans as reflected on the records of the Agent from time to time
shall be considered prima facie evidence of such amount absent manifest error.

§4.6 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall reasonably determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Continuation/Conversion
Notice requesting the continuation of, or conversion of a Base Rate Loan into, a
LIBOR Rate Loan shall be automatically withdrawn and (b) each LIBOR Rate Loan
will automatically, on the last day of the then current Interest Period
applicable thereto, become a Base Rate Loan, and the obligations of the Lenders
to convert Base Rate Loans into LIBOR Rate Loans and to continue LIBOR Rate
Loans under §4.1 shall be suspended until the Agent reasonably determines that
the circumstances giving rise to such suspension no longer exist, whereupon the
Agent shall so notify the Borrower and the Lenders.

§4.7 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful, or any central bank or other Governmental
Authority having jurisdiction over a Lender or its applicable Lending Office
shall assert that it is unlawful, for any Lender to maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower and thereupon (a) the obligations of the Lenders to maintain LIBOR
Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then
outstanding shall be converted automatically to Base Rate Loans on the last day
of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law. Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by Borrower hereunder.

 

33



--------------------------------------------------------------------------------

§4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if a
borrowing, conversion, or continuation of LIBOR Rate Loans does not occur on the
date specified in the Additional Loan Request Notice or a
Conversion/Continuation Request pursuant to §4.1, or if the Borrower fails to
repay a LIBOR Rate Loan on the date specified in a prepayment notice pursuant to
§3.3 or when otherwise required hereunder, the Borrower will pay to the Agent
upon demand for the account of the applicable Lenders in accordance with their
respective Credit Percentages, in addition to any amounts of interest otherwise
payable hereunder, the Breakage Costs. The Borrower understands, agrees and
acknowledges the following: (i) no Lender has any obligation to purchase, sell
and/or match funds in connection with the use of LIBOR as a basis for
calculating the rate of interest on a LIBOR Rate Loan; (ii) LIBOR is used merely
as a reference in determining such rate; and (iii) the Borrower has accepted
LIBOR as a reasonable and fair basis for calculating such rate and any Breakage
Costs. The Borrower further agrees to pay the Breakage Costs, if any, whether or
not a Lender elects to purchase, sell and/or match funds.

§4.9 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any present or future applicable law, which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time or from time to time hereafter
made upon or otherwise issued to any Lender or the Agent by any central bank or
other fiscal, monetary or other authority (whether or not having the force of
law), shall:

(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Loan (other than taxes based upon or measured by
the gross receipts, income or profits of such Lender or the Agent or its
franchise tax), or

(b) materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on its Loan or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

(c) impose or increase or render applicable any special deposit, reserve (other
than Regulation D of the Board of Governors of the Federal Reserve System or
other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Rate Loans is determined to the extent utilized
when determining LIBOR for such Loans), assessment, liquidity, capital adequacy
or other similar requirements (whether or not having the force of law and which
are not already reflected in any amounts payable by the Borrower hereunder)
against assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, or

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, or any class of
loans or commitments of which any of the Loans forms a part, and the result of
any of the foregoing is:

(i) to increase the cost to any Lender of making, funding, renewing, extending
or maintaining its Loan, or

 

34



--------------------------------------------------------------------------------

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Loan, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

§4.10 Capital Adequacy. If after the date hereof any Lender in good faith
determines that (a) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies or
any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (b) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Loan to a level
below that which such Lender or holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify the Borrower thereof.
The Borrower agrees to pay to such Lender the amount of such reduction in the
return on capital as and when such reduction is determined, upon presentation by
such Lender of a statement of the amount setting forth the Lender’s calculation
thereof. In determining such amount, such Lender may use any reasonable
averaging and attribution methods generally applied by such Lender. For purposes
of §4.9 and §4.10, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, publications, orders, guidelines and directives
thereunder or issued in connection therewith and all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to have been adopted and gone into effect after the date
hereof regardless of when adopted, enacted or issued.

§4.11 Breakage Costs. The Borrower shall pay all Breakage Costs required to be
paid by it pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
Agent, or such earlier date as may be required by this Agreement.

 

35



--------------------------------------------------------------------------------

§4.12 Default Interest. Following the occurrence and during the continuance of
any Event of Default, and regardless of whether or not the Agent or the Lenders
shall have accelerated the maturity of the Loans, all Loans shall bear interest
payable on demand at a rate per annum equal to two percent (2.0%) above an
amount equal to the sum of the Base Rate plus the Applicable Margin in effect
from time to time (the “Default Rate”), until such amount shall be paid in full
(after as well as before judgment), or if any of such amounts shall exceed the
maximum rate permitted by law, then at the maximum rate permitted by law.

§4.13 Certificate. A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrower,
shall be conclusive in the absence of manifest error.

§4.14 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law. This Section
shall control all agreements between or among the Borrower, the Guarantors, the
Lenders and the Agent.

§4.15 Certain Provisions Relating to Increased Costs. If a Lender gives notice
of the existence of the circumstances set forth in §4.7 or any Lender requests
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.4(b) (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.9 or
§4.10, then, upon request of the Borrower, such Lender, as applicable, shall use
reasonable efforts in a manner consistent with such institution’s practice in
connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by the Borrower under the
foregoing provisions, provided that such action would not be otherwise
prejudicial to such Lender, including, without limitation, by designating
another of such Lender’s offices, branches or affiliates; the Borrower agreeing
to pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action. Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if (a) any Lender has given notice of the existence of the
circumstances set forth in §4.7, (b) has requested payment or compensation for
any losses or

 

36



--------------------------------------------------------------------------------

costs to be reimbursed pursuant to any one or more of the provisions of §4.4(b)
(as a result of the imposition of U.S. withholding taxes on amounts paid to such
Lender under this Agreement), §4.9 or §4.10 and following the request of the
Borrower has been unable to take the steps described above to mitigate such
amounts or (c) is a Defaulting Lender (each, an “Affected Lender”), then, within
thirty (30) days after such notice or request for payment or compensation or
such Lender becoming a Defaulting Lender, as applicable, the Borrower shall have
the one-time right as to such Affected Lender, to be exercised by delivery of
written notice delivered to the Agent and the Affected Lender within thirty
(30) days of receipt of such notice or such Lender becoming a Defaulting Lender,
as applicable, to elect to cause the Affected Lender to transfer its Loan in
accordance with the terms of §18. The Agent shall promptly notify the remaining
Lenders that each of such Lenders shall have the right, but not the obligation,
to acquire a portion of the Loan, pro rata based upon their relevant Credit
Percentages, of the Affected Lender (or if any of such Lenders does not elect to
purchase its pro rata share, then to such remaining Lenders in such proportion
as approved by the Agent). In the event that the Lenders do not elect to acquire
all of the Affected Lender’s Loan then the Agent and Borrower shall endeavor to
obtain a new Lender to acquire such remaining Loan that is reasonably acceptable
to Agent and Borrower. Upon any such purchase of the Loan of the Affected
Lender, the Affected Lender’s interest in the Obligations and its rights
hereunder and under the Loan Documents shall terminate at the date of purchase,
and the Affected Lender, shall promptly execute all documents reasonably
requested to surrender and transfer such interest. The purchase price for the
Affected Lender’s Loan shall equal any and all amounts outstanding and owed by
the Borrower to the Affected Lender, including principal, prepayment premium or
fee, and all accrued and unpaid interest or fees and all other Obligations owing
to such Lender.

§4.16 Assumptions Concerning Funding of LIBOR Loans. Calculation of all amounts
payable to a Lender under this Article shall be made as though such Lender had
actually funded LIBOR Loans through the purchase of deposits in the relevant
market bearing interest at the rate applicable to such LIBOR Loans in an amount
equal to the amount of the LIBOR Loans and having a maturity comparable to the
relevant Interest Period; provided, however, that each Lender may fund each of
its LIBOR Loans in any manner it sees fit and the foregoing assumption shall be
used only for calculation of amounts payable under this Article.

 

§5. UNSECURED OBLIGATIONS; GUARANTY.

§5.1 Unsecured Obligations. The Lenders made the Loans to the Borrower on an
unsecured basis. Notwithstanding the foregoing, the Obligations shall be
guaranteed pursuant to the terms of the Guaranty.

§5.2 Additional Subsidiary Guarantors.

(a) Borrowing Base Guarantors. In the event that the Borrower shall request that
certain Real Estate of a Wholly Owned Subsidiary of the Borrower (or as
permitted in clause (e) of the definition of Change of Control, Borrower and
REIT) be included as an Unencumbered Borrowing Base Property and such Wholly
Owned Subsidiary of the Borrower has incurred, acquired, suffered to exist or
otherwise is liable with respect to Indebtedness that is not Non-Recourse
Indebtedness, the Borrower shall as a condition thereto, in addition to the
requirements of §7.17, cause each such Wholly Owned Subsidiary to execute and
deliver to Agent a Joinder

 

37



--------------------------------------------------------------------------------

Agreement (and if such Subsidiary is the first Subsidiary Guarantor, then such
Subsidiary Guarantor, Borrower and REIT shall execute and deliver a Contribution
Agreement), and such Subsidiary shall become a Subsidiary Guarantor hereunder.
Further, as a condition to any Subsidiary of the Borrower (or, as applicable,
Borrower and REIT) that owns a Unencumbered Borrowing Base Property or other
assets the value of which is included in the determination of Unencumbered Asset
Value at any time incurring, acquiring, suffering to exist or otherwise becoming
liable with respect to Indebtedness that is not Non-Recourse Indebtedness,
Borrower shall cause such Subsidiary to execute and deliver to Agent a Joinder
Agreement (and if such Subsidiary is the first Subsidiary Guarantor, then such
Subsidiary Guarantor, Borrower and REIT shall execute and deliver a Contribution
Agreement), and such Subsidiary shall become a Subsidiary Guarantor hereunder.

(b) Other Subsidiary Guarantors. Borrower shall cause any Subsidiary of the
Borrower or REIT that is the borrower or co-borrower under, guarantees, or
otherwise becomes obligated in respect of, any Indebtedness that is not
Non-Recourse Indebtedness of the REIT or any other Subsidiary of the REIT, to
simultaneously execute and deliver to Agent a Joinder Agreement (and if such
Subsidiary is the first Subsidiary Guarantor, then such Subsidiary Guarantor,
Borrower and REIT shall execute and deliver a Contribution Agreement), and such
Subsidiary shall become a Subsidiary Guarantor hereunder.

(c) Requirements. Any Subsidiary subject to clauses (a) or (b) above shall not
be restricted by its respective organizational documents and applicable law,
from serving as a Guarantor hereunder. The Borrower shall further cause all
representations, covenants and agreements in the Loan Documents with respect to
the Guarantors to be true and correct with respect to each such Subsidiary or
other entity. In connection with the delivery of such Joinder Agreement, the
Borrower shall deliver to the Agent such organizational agreements, resolutions,
consents, opinions and other documents and instruments as the Agent may
reasonably require.

(d) Colonial LP. Notwithstanding §5.2(a) or (b) of this Agreement, provided that
(i) no Default or Event of Default exists; (ii) Borrower or REIT, as applicable,
maintains a Credit Rating of at least BBB- from S&P or Baa3 from Moody’s; and
(iii) Colonial LP has no Indebtedness that is not Non-Recourse Indebtedness
other than the CLP Bonds and/or CLP Guaranties, Colonial LP shall not be
required to become or shall be released as a Subsidiary Guarantor. If Colonial
LP incurs, acquires, suffers to exist or otherwise is or becomes liable with
respect to any Indebtedness that is not Non-Recourse Indebtedness other than CLP
Bonds and/or CLP Guaranties or renews or extends the CLP Bonds, then Colonial LP
shall be required to immediately become a Subsidiary Guarantor.

§5.3 Release of a Subsidiary Guarantor. The Borrower may request in writing that
the Agent release, and upon receipt of such request the Agent shall release
(subject to the terms hereof), a Subsidiary Guarantor from the Guaranty so long
as: (a) no Default or Event of Default shall then be in existence or would occur
as a result of such release; (b) the Agent shall have received such written
request at least ten (10) Business Days prior to the requested date of release
(or such shorter period as may be acceptable to the Agent in its sole
discretion); and (c) such Subsidiary Guarantor is no longer required to be a
Subsidiary Guarantor pursuant to the terms of §5.2(a) or (b). Delivery by the
Borrower to the Agent of any such request for a release shall constitute a
representation by the Borrower that the matters set forth in the preceding

 

38



--------------------------------------------------------------------------------

sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. Notwithstanding the foregoing, the foregoing provisions shall not apply
to REIT, which may only be released upon the written approval of Agent and all
of the Lenders.

 

§6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows.

§6.1 Corporate Authority, Etc.

(a) Incorporation; Good Standing. REIT is a corporation duly organized pursuant
to its charter filed with the Tennessee Secretary of State, and is validly
existing and in good standing under the laws of Tennessee. REIT is organized and
conducts its business in a manner which enables it to qualify as a real estate
investment trust under, and is entitled to the benefits of, §856 of the Code,
and has elected to be treated as a real estate investment trust pursuant to the
Code. The Borrower is a limited partnership duly organized pursuant to its
certificate of limited partnership filed with the Tennessee Secretary of State,
and is validly existing and in good standing under the laws of Tennessee. REIT
and the Borrower (i) have all requisite power to own their respective property
and conduct their respective business as now conducted and as presently
contemplated, and (ii) are in good standing and are duly authorized to do
business in the jurisdictions where the Unencumbered Borrowing Base Properties
owned or leased by it are located and in each other jurisdiction where a failure
to be so qualified in such other jurisdiction could have a Material Adverse
Effect.

(b) Subsidiaries. Each of the Subsidiary Guarantors and other Subsidiaries of
the Borrower and REIT (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where a
Unencumbered Borrowing Base Property owned or leased by it is located and in
each other jurisdiction where a failure to be so qualified could have a Material
Adverse Effect.

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Borrower, the Guarantors or
Colonial LP is a party and the transactions contemplated hereby and thereby
(i) are within the authority of such Person, (ii) have been duly authorized by
all necessary proceedings on the part of such Person, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Person is subject or any judgment,
order, writ, injunction, license or permit applicable to such Person, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person, and (vi) do not require the approval or consent of any Person other than
those already obtained and delivered to Agent.

 

39



--------------------------------------------------------------------------------

(d) Enforceability. This Agreement and the other Loan Documents to which the
Borrower, any of the Guarantors or Colonial LP is a party are valid and legally
binding obligations of such Person enforceable in accordance with the respective
terms and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower, any Guarantor or
Colonial LP is a party and the transactions contemplated hereby and thereby do
not require the approval or consent of, or filing or registration with, or the
giving of any notice to, any court, department, board, Governmental Authority
other than those already obtained except for those filings after the date hereof
as may be required as a publicly traded real estate investment trust.

§6.3 Title to Properties. Except as indicated on Schedule 6.3 hereto, REIT and
its Subsidiaries own or lease all of the assets reflected in the pro-forma
consolidated balance sheet of REIT as of the Balance Sheet Date or acquired or
leased since that date (except property and assets sold or otherwise disposed of
in the ordinary course since that date) subject to no Liens except Permitted
Liens.

§6.4 Financial Statements. The Borrower has furnished to Agent: (a) the
unaudited consolidated balance sheet of REIT and its Subsidiaries as of the
close of business on Balance Sheet Date and the related unaudited consolidated
statement of income and cash flow as of the close of business on Balance Sheet
Date certified by the chief financial officer, treasurer or other senior
financial officer of the REIT reasonably acceptable to Agent, (b) as of the
Closing Date, an unaudited statement of Net Operating Income for each of the
Unencumbered Borrowing Base Properties for the period ending June 30, 2013,
reasonably satisfactory in form to the Agent and certified by the chief
financial officer, treasurer or other senior financial officer of the REIT
reasonably acceptable to Agent as fairly presenting the Net Operating Income for
such parcels for such periods, and (c) certain other financial information
relating to the Borrower, the Guarantors, and the Real Estate (including,
without limitation, the Unencumbered Borrowing Base Properties). Such balance
sheet and statements have been prepared in accordance with generally accepted
accounting principles and fairly present in all material respects the
consolidated financial condition of REIT and its Subsidiaries as of such dates
and the consolidated results of the operations of REIT and its Subsidiaries for
such periods, subject, in the case of unaudited financials, to normal year-end
audit adjustments and the absence of footnotes. There are no liabilities,
contingent or otherwise, of REIT or any of its Subsidiaries involving material
amounts not disclosed in said financial statements and the related notes
thereto.

§6.5 No Material Changes. Since the Balance Sheet Date or the date of the most
recent financial statements delivered pursuant to §7.4, as applicable, there has
occurred no materially adverse change in the financial condition, prospects or
business (a) of the Borrower and its Subsidiaries taken as a whole as shown on
or reflected in the consolidated balance sheet of REIT and its Subsidiaries as
of the Balance Sheet Date, or their consolidated statement of income or cash
flows for the fiscal quarter then ended, or (b) of REIT and its Subsidiaries
taken as a whole as shown on or reflected in the consolidated balance sheet of
REIT and its Subsidiaries as of the

 

40



--------------------------------------------------------------------------------

Balance Sheet Date, or their consolidated statement of income or cash flows for
the fiscal quarter then ended, other than changes in the ordinary course of
business that have not and could not reasonably be expected to have a Material
Adverse Effect. As of the date hereof, except as set forth on Schedule 6.5
hereto, there has occurred no materially adverse change in the financial
condition, prospects, operations or business activities of any of the
Unencumbered Borrowing Base Properties from the condition shown on the
statements of income delivered to the Agent pursuant to §6.4 other than changes
in the ordinary course of business that have not had any materially adverse
effect either individually or in the aggregate on the business, prospects,
operation or financial condition of such Unencumbered Borrowing Base Property.

§6.6 Franchises, Patents, Copyrights, Etc. The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others,
except where such failure has not and could not reasonably be expected to have a
Material Adverse Effect.

§6.7 Litigation. Except as stated on Schedule 6.7, there are no actions, suits,
proceedings or investigations of any kind pending or to the knowledge of the
Borrower threatened in writing against the Borrower, any Guarantor or any of
their respective Subsidiaries before any court, tribunal, arbitrator, mediator
or administrative agency or board which question the validity of this Agreement
or any of the other Loan Documents, any action taken or to be taken pursuant
hereto or thereto or any lien, security title or security interest created or
intended to be created pursuant hereto or thereto, or which if adversely
determined could reasonably be expected to cause a Default, or Event of Default
or have a Material Adverse Effect. Except as set forth on Schedule 6.7, as of
the date of this Agreement there are no judgments, final orders or awards
outstanding against or affecting the Borrower, any Guarantor or any of their
respective Subsidiaries individually or in the aggregate in excess of
$1,000,000.00 or any Unencumbered Borrowing Base Property.

§6.8 No Material Adverse Contracts, Etc. None of the Borrower, the Guarantors or
any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has had, or is expected in the future to have, a Material Adverse Effect. None
of the Borrower, the Guarantors or any of their respective Subsidiaries is in
default (taking into account all applicable cure periods, if any) of any
contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc. None of the Borrower, the
Guarantors or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

§6.10 Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension

 

41



--------------------------------------------------------------------------------

for filing, (b) has paid prior to delinquency all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings and (c) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes claimed to be
due by the taxing authority of any jurisdiction, and the officers or partners of
such Person know of no basis for any such claim. As of the date of this
Agreement, there are no audits pending or to the knowledge of the Borrower or
the Guarantors threatened with respect to any tax returns filed by the Borrower,
Guarantors or their respective Subsidiaries individually or in the aggregate
involving tax returns of $15,000,000.00 or greater. As of the date of this
Agreement, Borrower has provided the taxpayer identification number for the
Borrower and the Guarantors to the Agent and the Lenders.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Borrower, the Guarantors nor any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

§6.13 Absence of UCC Financing Statements, Etc. Except with respect to Permitted
Liens, to the best of Borrower’s knowledge and belief there is no financing
statement (but excluding any financing statements that may be filed against the
Borrower, any of the Guarantors or their respective Subsidiaries without the
consent or agreement of such Persons), security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any applicable
filing records, registry, or other public office, that purports to cover, affect
or give notice of any present or possible future lien on, or security interest
or security title in, any property of the Borrower, any of the Guarantors or
their respective Subsidiaries or rights thereunder.

§6.14 Partners and the REIT. REIT is the sole general partner of the Borrower
and as of the Closing Date owns not less than a ninety three percent
(93%) partnership interest in the Borrower, and as of the Closing Date such
partnership interest is REIT’s sole interest in the Borrower.

§6.15 Certain Transactions. Except as disclosed on Schedule 6.15 hereto and
except with respect to agreements with employees of the Borrower, any Guarantor
or any of their respective Subsidiaries which in the aggregate provide for
consideration or other benefits to such employees of less than $100,000.00 per
year, none of the partners, officers, trustees, managers, members, directors, or
employees of the Borrower, any Guarantor or any of their respective Subsidiaries
is, nor shall any such Person become, a party to any transaction with the
Borrower, any Guarantor or any of their respective Subsidiaries or Affiliates
(other than for services as partners, managers, members, employees, officers and
directors), including any agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any partner,
officer, trustee, director or such employee or, to the knowledge of the
Borrower, the Guarantors, any

 

42



--------------------------------------------------------------------------------

corporation, partnership, trust or other entity in which any partner, officer,
trustee, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, which are on terms less favorable to the
Borrower, the Guarantors or any of their respective Subsidiaries than those that
would be obtained in a comparable arms-length transaction.

§6.16 Employee Benefit Plans. The Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Neither the Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code, or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA. None of the Unencumbered Borrowing Base Properties constitutes a
“plan asset” within the meaning of ERISA and the Code.

§6.17 Disclosure. All of the representations and warranties made by or on behalf
of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects. All information
contained in this Agreement, the other Loan Documents or otherwise furnished to
or made available to the Agent or the Lenders by or on behalf of the Borrower,
any Guarantor or any of their respective Subsidiaries is and will be true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein and in light of the circumstances under which they were made
not misleading. The written information, reports and other papers and data with
respect to the Borrower, the Guarantors, any Subsidiary or the Unencumbered
Borrowing Base Properties (other than projections and estimates) furnished to
the Agent or the Lenders in connection with this Agreement was, at the time so
furnished, complete and correct in all material respects, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter in all material respects; provided that
such representation shall not apply to (a) the accuracy of any appraisal, title
commitment, survey, or engineering and environmental reports or any other
documents (excluding financial statements or reports) prepared by third parties
or legal conclusions or analysis provided by the Borrower’s and Guarantors’
counsel (although the Borrower and Guarantors have no reason to believe that the
Agent and the Lenders may not rely on the accuracy thereof) or (b) budgets,
projections and other forward-looking speculative information prepared in good
faith by the Borrower and the Guarantors (except to the extent the related
assumptions were when made manifestly unreasonable).

§6.18 Trade Name; Place of Business. Except as provided in Schedule 6.18 hereto,
neither the Borrower nor any Guarantor uses any trade name and conducts business
under any

 

43



--------------------------------------------------------------------------------

name other than its actual name set forth in the Loan Documents. The principal
place of business of the Borrower and the Guarantors is 6584 Poplar Avenue,
Memphis, Tennessee 38138.

§6.19 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither the Borrower
nor any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.20 Environmental Compliance.

(a) None of the Borrower, the Guarantors, their respective Subsidiaries nor to
the best knowledge and belief of the Borrower and the Guarantors any operator or
manager of the Real Estate, nor any tenant or operations thereon, is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under the Resource Conservation and Recovery Act
(“RCRA”), the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 as amended (“CERCLA”), the Superfund Amendments and Reauthorization
Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal Clean Air Act,
the Toxic Substances Control Act, or any state or local statute, regulation,
ordinance, order or decree relating to the environment (hereinafter
“Environmental Laws”), which violation (i) involves Real Estate (other than the
Unencumbered Borrowing Base Properties) and has had or could reasonably be
expected to have a Material Adverse Effect or (ii) involves an Unencumbered
Borrowing Base Property and has caused or could reasonably be expected to cause
a violation of §7.17(a)(ii).

(b) None of the Borrower, the Guarantors nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any federal, state or local Governmental Authority, that it has been
identified as a potentially responsible party under any Environmental Law or
with respect to any hazardous waste, as defined by 42 U.S.C. §9601(5), any
hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) or any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws (“Hazardous Substances”) which it has generated, transported
or disposed of or has been found at any site, or that it is or shall be a named
party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) in connection
with the release of Hazardous Substances or violation of Environmental Laws,
which in any case (i) involves Real Estate other than the Unencumbered Borrowing
Base Properties and has had or could reasonably be expected to have a Material
Adverse Effect or (ii) involves an Unencumbered Borrowing Base Property and has
caused or could reasonably be expected to cause a violation of §7.17(a)(ii).

(c) Except as set forth in Schedule 6.20 hereto, (i) no portion of the Real
Estate has been used for the handling, processing, storage or disposal of
Hazardous Substances

 

44



--------------------------------------------------------------------------------

except in accordance with applicable Environmental Laws, and (ii) no underground
tank or other underground storage receptacle for Hazardous Substances is located
on any portion of the Real Estate except those which are being operated and
maintained in compliance with Environmental Laws; (iii) no Hazardous Substances
have been generated (as to predecessors in title of REIT, Borrower or their
Subsidiaries, to the best of Borrower’s knowledge) or are being used on the Real
Estate except in the ordinary course of business and in accordance with
applicable Environmental Laws; (iv) there has been no past (as to predecessors
in title of REIT, Borrower or their Subsidiaries, to the best of Borrower’s
knowledge) or present releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping (other than the
storing of materials in reasonable quantities to the extent necessary for the
operation of properties, as applicable, of the type and size of those owned by
the Borrower, the Guarantors and their respective Subsidiaries in the ordinary
course of their business, and in any event in compliance with all Environmental
Laws) (a “Release”) or threatened Release of Hazardous Substances on, upon, into
or from the Real Estate; and (v) any Hazardous Substances that have been
generated on any of the Real Estate have been transported off-site in accordance
with all applicable Environmental Laws, except with respect to the foregoing in
this §6.20(c) as (A) any Real Estate (other than the Unencumbered Borrowing Base
Properties) where the foregoing has not had or could not reasonably be expected
to have a Material Adverse Effect and (B) any Unencumbered Borrowing Base
Property where the foregoing has not caused and could not reasonably be expected
to cause a violation of §7.17(a)(ii).

(d) None of the Borrower or the Guarantors have received any written notice of
any claim by any party that any use, operation, or condition of the Real Estate
has caused any nuisance or any other liability or adverse condition on any other
property which (i) as to any Real Estate other than a Unencumbered Borrowing
Base Property has had or could reasonably be expected to have a Material Adverse
Effect, nor is there any knowledge of any basis for such a claim or (ii) with
respect to any Unencumbered Borrowing Base Property has caused or could
reasonably be expected to cause a violation of §7.17(a)(ii).

§6.21 Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as of
the date hereof, all of the Subsidiaries of REIT, the form and jurisdiction of
organization of each of the Subsidiaries, and the owners of the direct and
indirect ownership interests therein. Schedule 6.21(b) sets forth, as of the
date hereof, all of the Unconsolidated Entities of REIT and its Subsidiaries,
the form and jurisdiction of organization of each of the Unconsolidated
Entities, REIT’s or its Subsidiary’s ownership interest therein and the other
owners of the applicable Unconsolidated Entity. No Person owns any legal,
equitable or beneficial interest in any of the Persons set forth on Schedules
6.21(a) and 6.21(b) except as set forth on such Schedules. Each Borrowing Base
Subsidiary is a Wholly Owned Subsidiary of the Borrower (or as permitted under
this Agreement, Borrower and REIT).

§6.22 Material Contracts. As of the Closing Date, the Borrower and each of the
Guarantors that is a party to any Material Contract has performed and is in
compliance in all material respects with all of the terms of such Material
Contract, and no default or event of default or event or condition which with
the giving of notice, the lapse of time, or both, would constitute such a
default or event of default, exists with respect to any such Material Contract.

 

45



--------------------------------------------------------------------------------

§6.23 Property. All of the Unencumbered Borrowing Base Properties, and all major
building systems located thereon, are structurally sound, in good condition and
working order and free from material defects, subject to ordinary wear and tear.
All of the other Real Estate of the Borrower, the Guarantors and their
respective Subsidiaries is structurally sound, in good condition and working
order, subject to ordinary wear and tear, except where such defects have not had
and could not reasonably be expected to have a Material Adverse Effect. Each of
the Unencumbered Borrowing Base Properties, and the use and operation thereof,
is in material compliance with all applicable federal and state law and
governmental regulations and any local ordinances, orders or regulations,
including without limitation, laws, regulations and ordinances relating to
zoning, building codes, subdivision, fire protection, health, safety,
handicapped access, historic preservation and protection, wetlands, tidelands,
and Environmental Laws. There are no unpaid or outstanding real estate or other
taxes or assessments on or against any of the Unencumbered Borrowing Base
Properties which are payable by the Borrower or any Guarantor (except only real
estate or other taxes or assessments, that are not yet delinquent or are being
protested as permitted by this Agreement or taxes which in the aggregate do not
exceed $1,000,000.00 as to which no proceedings to enforce the payment thereof
have commenced). Each Unencumbered Borrowing Base Property which is multifamily
and which is a phase of a larger project either has on such Unencumbered
Borrowing Base Property a leasing office, clubhouse and other amenities for such
project or has access to each of the foregoing on the adjoining phase through a
perpetual insured easement.

§6.24 Brokers. None of the Borrower, the Guarantors nor any of their respective
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loans contemplated hereunder.

§6.25 Other Debt. As of the Closing Date only, none of the Borrower, the
Guarantors nor any of their respective Subsidiaries is in default of the payment
of any Indebtedness or has received written notice that it is in default of the
performance of any related agreement, mortgage, deed of trust, security
agreement, financing agreement or indenture to which any of them is a party.
None of the Borrower, the Guarantors or any of their respective Subsidiaries is
a party to or bound by any agreement, instrument or indenture that may require
the subordination in right or time or payment of any of the Obligations to any
other indebtedness or obligation of any such Person. Schedule 6.25 hereto
describes all credit facilities of the Borrower, the Guarantors or any of their
respective Subsidiaries or their respective properties and entered into by such
Person as of the date of this Agreement with respect to any Indebtedness of such
Person in an amount greater than $5,000,000.00.

§6.26 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor any
of the Guarantors is insolvent on a balance sheet basis such that the sum of
such Person’s assets exceeds the sum of such Person’s liabilities, the Borrower
and each Guarantor is able to pay its debts as they become due, and the Borrower
and each Guarantor has sufficient capital to carry on its business.

§6.27 No Bankruptcy Filing. None of the Borrower or the Guarantors is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
neither the Borrower nor the Guarantors have knowledge of any Person
contemplating the filing of any such petition against it.

 

46



--------------------------------------------------------------------------------

§6.28 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Borrower, any Guarantor or
any of their respective Subsidiaries with or as a result of any actual intent by
any of such Persons to hinder, delay or defraud any entity to which any of such
Persons is now or will hereafter become indebted.

§6.29 Transaction in Best Interests of Borrower and Guarantors; Consideration.
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of the Borrower and each of the Guarantors and, to Borrower’s
and Guarantors’ belief, the creditors of such Persons. The direct and indirect
benefits to inure to the Borrower and the Guarantors pursuant to this Agreement
and the other Loan Documents constitute substantially more than “reasonably
equivalent value” (as such term is used in §548 of the Bankruptcy Code) and
“valuable consideration,” “fair value,” and “fair consideration,” (as such terms
are used in any applicable state fraudulent conveyance law), in exchange for the
benefits to be provided by the Borrower and the Guarantors pursuant to this
Agreement and the other Loan Documents, and but for the willingness of each
Guarantor to be a guarantor of the Loan, the Borrower would be unable to obtain
the financing contemplated hereunder which financing will enable the Borrower,
the Guarantors and their respective Subsidiaries to have available financing to
conduct and expand their business. The Borrower and the Guarantors further
acknowledge and agree that the Borrower and the Guarantors constitute a single
integrated and common enterprise and that each receives a benefit from the
availability of credit under this Agreement.

§6.30 Contribution Agreement. Upon the execution and delivery of the
Contribution Agreement pursuant to §5.2, the Contribution Agreement shall
constitute the valid and legally binding obligations of such parties enforceable
against them in accordance with the terms and provisions thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

§6.31 OFAC. None of the Borrower, the Guarantors or their respective
Subsidiaries is (or will be) a person with whom any Lender is restricted from
doing business under OFAC (including, those Persons named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and shall not engage in any
dealings or transactions or otherwise be associated with such persons. In
addition, the Borrower hereby agrees to provide to the Lenders any additional
information that a Lender deems necessary from time to time in order to ensure
compliance with all applicable laws concerning money laundering and similar
activities.

§6.32 Unencumbered Borrowing Base Properties. Schedule 1.2 is a correct and
complete list of all Unencumbered Borrowing Base Properties as of the Closing
Date. Each of

 

47



--------------------------------------------------------------------------------

the Unencumbered Borrowing Base Properties included by the Borrower in
calculation of the compliance of the covenants set forth in §9 satisfies all of
the requirements contained in this Agreement for the same to be included
therein.

 

§7. AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as this Agreement is in effect:

§7.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents.

§7.2 Maintenance of Office. The Borrower and the Guarantors will maintain their
respective chief executive office at 6584 Poplar Avenue, Memphis Tennessee
38138, or at such other place in the United States of America as the Borrower or
the Guarantors shall designate upon at least thirty (30) days prior written
notice to the Agent and the Lenders, where notices, presentations and demands to
or upon the Borrower or the Guarantors in respect of the Loan Documents may be
given or made.

§7.3 Records and Accounts. The Borrower and the Guarantors will keep, and cause
each of their respective Subsidiaries to keep true and accurate records and
books of account with full, true and correct entries. Except as required by a
change in GAAP or any change in regulations of any regulatory authority having
jurisdiction, neither the Borrower, any Guarantor nor any of their respective
Subsidiaries shall, without the prior written consent of the Agent, (x) make any
material change to the accounting policies/principles used by such Person in
preparing the financial statements and other information described in §6.4 or
§7.4, or (y) change its fiscal year. Agent and the Lenders acknowledge that the
Borrower’s and REIT’s fiscal year is a calendar year.

§7.4 Financial Statements, Certificates and Information. The Borrower will
deliver or cause to be delivered to the Agent with sufficient copies for each of
the Lenders:

(a) within ten (10) days of the filing of REIT’s Form 10-K with the SEC, if
applicable, but in any event not later than ninety (90) days after the end of
each calendar year, the audited Consolidated balance sheet of REIT and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, changes in capital and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by the chief financial officer or treasurer of
REIT or another senior financial officer of REIT reasonably acceptable to Agent
that the information contained in such financial statements fairly presents the
financial position of REIT and its Subsidiaries, and accompanied by an auditor’s
report prepared without qualification by a nationally recognized accounting firm
approved by the Agent and who shall have authorized REIT to deliver such
financial statements and certification thereof to Agent and the Lenders, and any
other information the Lenders may reasonably request to complete a financial
analysis of the Borrower and its Subsidiaries and of REIT and its Subsidiaries;

 

48



--------------------------------------------------------------------------------

(b) within ten (10) days of the filing of REIT’s Form 10-Q with the SEC, if
applicable, but in any event not later than forty-five (45) days after the end
of each fiscal quarter of each year, copies of the unaudited consolidated
balance sheet of REIT and its Subsidiaries, as at the end of such quarter, and
the related unaudited consolidated statements of income and cash flows for the
portion of REIT’s fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by the chief
financial officer or treasurer of REIT or another senior financial officer of
REIT reasonably acceptable to Agent that the information contained in such
financial statements fairly presents in all material respects the financial
position of REIT and its Subsidiaries on the date thereof (subject to year-end
adjustments);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or treasurer of REIT or another senior
financial officer of REIT reasonably acceptable to Agent in the form of Exhibit
D hereto (or in such other form as the Agent may approve from time to time)
setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants contained in §8.3(h) -
(m) (and the last sentence of §8.3), §8.7 and §9 and the other covenants
described in such certificate and (if applicable) setting forth reconciliations
to reflect changes in GAAP since the Balance Sheet Date. All income, expense and
value associated with Real Estate or other Investments disposed of during any
quarter will be eliminated from calculations, where applicable. The Compliance
Certificate shall be accompanied by copies of the statements of Net Operating
Income and Adjusted Net Operating Income for such fiscal quarter for each of the
Unencumbered Borrowing Base Properties and Funds from Operations, prepared on a
basis consistent with the statements furnished to the Agent prior to the date
hereof and otherwise in form and substance reasonably satisfactory to the Agent,
together with a certification by the chief financial officer or treasurer of
REIT or another senior financial officer of REIT reasonably acceptable to Agent
that the information contained in such statement fairly presents in all material
respects the Funds from Operations, Net Operating Income and Adjusted Net
Operating Income for such periods;

(d) simultaneously with the delivery of the financial statements referred to in
clause (a) above, the statement of all contingent liabilities involving amounts
of $1,000,000.00 or more of the Borrower, the Guarantors and their Subsidiaries
which are not reflected in such financial statements or referred to in the notes
thereto (including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);

(e) promptly upon the request of Agent or the Required Lenders, (i) a Rent Roll
for each of the Unencumbered Borrowing Base Properties, and a combined Rent Roll
for all of the Unencumbered Borrowing Base Properties, included in the
calculation of Unencumbered Asset Value and a summary thereof in form
satisfactory to Agent as of the end of each fiscal quarter (including the fourth
fiscal quarter in each year), (ii) an operating statement for each of the
Unencumbered Borrowing Base Properties for each such quarter and year to date, a
consolidated operating statement for the Unencumbered Borrowing Base Properties
for each such quarter and year to date, and a balance sheet for the Borrowing
Base Subsidiary which owns or leases any Unencumbered Borrowing Base Property as
at the end of the most recently

 

49



--------------------------------------------------------------------------------

ended fiscal quarter (such statements, balance sheets and reports to be in form
reasonably satisfactory to Agent), (iii) a comparison of actual results to
budgeted results for each such quarter and year to date, together with the
actual results for the same fiscal quarter and year to date for the immediately
preceding calendar year, and (iv) a statement of the capital expenditures for
the Unencumbered Borrowing Base Properties for each such quarter and year to
date, together with a comparison against budgeted forecasts;

(f) promptly upon the request of Agent or the Required Lenders, a statement
(i) listing the Real Estate owned by the Borrower, the Guarantors and their
Subsidiaries (or in which the Borrower, the Guarantors or their Subsidiaries
owns an interest) and stating the location thereof, the date acquired and the
acquisition cost, (ii) listing the Indebtedness of the Borrower, the Guarantors
and their Subsidiaries (excluding Indebtedness of the type described in
§8.1(b)-(e)), which statement shall include, without limitation, a statement of
the original principal amount of such Indebtedness and the current amount
outstanding, the holder thereof (or if there is a trustee acting on behalf of
the holders, the trustee), the maturity date and any extension options, the
interest rate, the collateral provided for such Indebtedness and whether such
Indebtedness is recourse or non-recourse, and (iii) listing the properties of
the Borrower, the Guarantors and their Subsidiaries which are Unimproved Land or
Development Properties, and if a Development Property providing a brief summary
of the status of such development;

(g) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature, reports or proxy statements sent to the owners of the
Borrower or REIT that is not publicly available;

(h) promptly upon the request of Agent, copies of all annual federal income tax
returns and amendments thereto of the Borrower and the Guarantors;

(i) promptly upon the request of Agent, copies of any registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and any annual, quarterly or monthly reports and other
statements of REIT which are not publicly available;

(j) promptly upon the request of Agent, evidence reasonably satisfactory to
Agent of the timely payment of all real estate taxes for the Unencumbered
Borrowing Base Properties;

(k) not later than March 1 of each year, an operating and capital budget for the
Borrower and its Subsidiaries for the such calendar year;

(l) promptly upon the request of Agent, copies of any financial covenant
reporting, compliance certificate or similar reporting pursuant to the Existing
Credit Facilities, the Private Placement Notes and the CLP Bonds, so long as the
same remain outstanding;

(m) promptly upon becoming aware thereof, notice of a change in the Credit
Rating given by a Rating Agency or any announcement that any rating is “under
review” or that such rating has been placed on a watch list or that any similar
action has been taken by a Rating Agency;

 

50



--------------------------------------------------------------------------------

(n) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement listing the Subsidiaries of Borrower
and REIT that have incurred, acquired, suffered to exist or otherwise are liable
with respect to Indebtedness that is not Non-Recourse Indebtedness;

(o) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement listing the Indebtedness that is not
Non-Recourse Indebtedness of Colonial LP and any of its Subsidiaries, which
statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and the current amount outstanding, the
holder thereof (or if there is a trustee acting on behalf of the holders, the
trustee), the maturity date and any extension options; and

(p) from time to time such other financial data and information in the
possession of the Borrower, the Guarantors or their respective Subsidiaries
(including without limitation auditors’ management letters, status of litigation
or investigations against the Borrower or the Guarantors and any settlement
discussions relating thereto, property inspection and environmental reports and
information as to zoning and other legal and regulatory changes affecting the
Borrower and the Guarantors) as the Agent or any Lender may reasonably request.

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon
the request of Agent, the Borrower and the Guarantors shall deliver paper copies
thereof to Agent and the Lenders. The Borrower and the Guarantors authorize
Agent and Arranger to disseminate any such materials through the use of
Intralinks, SyndTrak or any other electronic information dissemination system,
and the Borrower and the Guarantors release Agent, the Arranger and the Lenders
from any liability in connection therewith. In the event that Agent receives
paper copies of any material delivered pursuant to this §7.4 which is not made
available by Intralinks, SyndTrak or any other electronic information
dissemination system (or by posting to Borrower’s website), Agent shall promptly
deliver copies of such material to each Lender.

§7.5 Notices.

(a) Defaults. The Borrower will within two (2) Business Days of becoming aware
of same notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”. If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which the Borrower, any Guarantor or any of their respective
Subsidiaries is a party or obligor, whether as principal or surety, and such
default would permit the holder of such note or obligation or other evidence of
indebtedness to accelerate the maturity thereof or cause the redemption,
prepayment or purchase thereof, which acceleration, redemption, prepayment or
purchase would either cause a Default or Event of Default or have a Material
Adverse Effect, the Borrower shall forthwith give written notice thereof to the
Agent and each of the Lenders, describing the notice or action and the nature of
the claimed default.

 

51



--------------------------------------------------------------------------------

(b) Environmental Events. The Borrower will give notice to the Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law at any Real Estate; (ii) any violation of any Environmental
Law that the Borrower, any Guarantor or any of their respective Subsidiaries
reports in writing or is reportable by such Person in writing (or for which any
written report supplemental to any oral report is made) to any federal, state or
local environmental agency or (iii) any written inquiry, proceeding,
investigation, or other action, including a notice from any agency of potential
environmental liability, of any federal, state or local environmental agency or
board, that in any case involves (A) any Unencumbered Borrowing Base Property,
or (B) any other Real Estate and could reasonably be expected to have a Material
Adverse Effect.

(c) Notice of Material Adverse Events. The Borrower will give notice to the
Agent within five (5) Business Days of becoming aware of any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including (i) breach or non-performance of, or any default under, any provision
of any security issued by REIT, Borrower or any of their respective Subsidiaries
or of any agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound; (ii) any dispute,
litigation, investigation, proceeding or suspension between REIT, Borrower or
any of their respective Subsidiaries and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting REIT, Borrower or any of their respective Subsidiaries,
including pursuant to any applicable Environmental Laws.

(d) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party that could either cause a Default or
could reasonably be expected to have a Material Adverse Effect and stating the
nature and status of such litigation or proceedings. The Borrower will give
notice to the Agent, in writing, in form and detail reasonably satisfactory to
the Agent and each of the Lenders, within ten (10) days of any judgment not
covered by insurance, whether final or otherwise, against the Borrower, any
Guarantor or any of their respective Subsidiaries in an amount in excess of
$5,000,000.00.

(e) ERISA. The Borrower will give notice to the Agent within ten (10) Business
Days after the Borrower, any Guarantor or any ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any ERISA Reportable Event with respect
to any Guaranteed Pension Plan, Multiemployer Plan or Employee Benefit Plan, or
knows that the plan administrator of any such plan has given or is required to
give notice of any such ERISA Reportable Event; (ii) gives a copy of any notice
of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan.

(f) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

 

52



--------------------------------------------------------------------------------

§7.6 Existence; Maintenance of Properties; NYSE Listing.

(a) The Borrower and the Guarantors will, and will cause each of their
respective Subsidiaries to, preserve and keep in full force and effect their
legal existence in the jurisdiction of its incorporation or formation. The
Borrower and the Guarantors will preserve and keep in full force all of their
rights and franchises and those of their Subsidiaries, the preservation of which
is necessary to the conduct of their business. REIT will maintain its status,
and election to be treated, as a real estate investment trust. REIT shall
continue to own, directly or indirectly, not less than eighty-five percent
(85%) of the economic, voting and beneficial interest in the Borrower and shall
be the sole general partner of the Borrower and the Borrower (or as provided in
clause (e) of the definition of Change of Control, Borrower and REIT) shall
continue to own, directly or indirectly, one hundred percent (100%) of the
economic, voting and beneficial interest in each Borrowing Base Subsidiary.

(b) The Borrower and each Guarantor (i) will cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment, and (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof in all cases in
which the failure so to do would have a material adverse effect on the condition
of any Unencumbered Borrowing Base Property or would cause a Material Adverse
Effect.

(c) REIT shall, at all times (i) cause its common shares to be duly listed and
traded on the New York Stock Exchange and (ii) file all reports required to be
filed by it in connection therewith in a timely manner, after giving effect to
any extensions allowed by the New York Stock Exchange or the Securities and
Exchange Commission.

§7.7 Insurance. The Borrower will, at its expense, procure and maintain
insurance covering the Borrower and its Subsidiaries and the Real Estate in such
amounts and against such risks and casualties as is customarily maintained by
similar businesses.

§7.8 Taxes; Liens. The Borrower and the Guarantors will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Unencumbered Borrowing
Base Properties or the other Real Estate, sales and activities, or any part
thereof, or upon the income or profits therefrom as well as all claims for
labor, materials or supplies that if unpaid might by law become a lien or charge
upon any of its property, except as to Real Estate which is not an Unencumbered
Borrowing Base Property to the extent that the failure to do so has not had and
could not reasonably be expected to result in a Material Adverse Effect,
provided that any such tax, assessment, charge or levy or claim need not be paid
if the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings which shall suspend the collection thereof with respect
to such property, neither such property nor any portion thereof or interest
therein would be in any danger of sale, forfeiture or loss by reason of such
proceeding and the Borrower, such Guarantor or any such Subsidiary shall have
set aside on its books adequate reserves in accordance with GAAP; and provided,
further, that forthwith upon the commencement of proceedings to foreclose any
lien that may have attached as security therefor, the Borrower, such Guarantor
or any such Subsidiary

 

53



--------------------------------------------------------------------------------

either (i) will provide a bond issued by a surety reasonably acceptable to the
Agent and sufficient to stay all such proceedings or (ii) if no such bond is
provided, will pay each such tax, assessment, charge or levy.

§7.9 Inspection of Properties and Books. The Borrower and the Guarantors will,
and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense and upon reasonable prior notice, to visit
and inspect any of the properties of the Borrower, the Guarantors’ or any of
their respective Subsidiaries (subject to the rights of tenants under their
Leases), to examine the books of account of the Borrower, the Guarantors and
their respective Subsidiaries (and to make copies thereof and extracts
therefrom) and to discuss the affairs, finances and accounts of the Borrower,
the Guarantors and their respective Subsidiaries with, and to be advised as to
the same by, their respective officers, partners or members, all at such
reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower shall not be required to pay for such
visits and inspections. The Lenders shall use good faith efforts to coordinate
such visits and inspections so as to minimize the interference with and
disruption to the normal business operations of the Borrower, the Guarantors and
their respective Subsidiaries.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower and
the Guarantors will, and will cause each of their respective Subsidiaries to,
comply in all respects with (i) all applicable laws and regulations now or
hereafter in effect wherever its business is conducted, including all
Environmental Laws, (ii) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties, except
where a failure to so comply with any of clauses (i) through (v) could not
reasonably be expected to have a Material Adverse Effect. If any authorization,
consent, approval, permit or license from any officer, agency or instrumentality
of any government shall become necessary or required in order that the Borrower,
the Guarantors or their respective Subsidiaries may fulfill any of its
obligations hereunder, the Borrower, the Guarantors or such Subsidiary will
immediately take or cause to be taken all steps necessary to obtain such
authorization, consent, approval, permit or license and furnish the Agent and
the Lenders with evidence thereof.

§7.11 Further Assurances. The Borrower and the Guarantors will, and will cause
each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

§7.12 Limiting Agreements.

(a) Neither Borrower, the Guarantors nor any of their respective Subsidiaries
shall enter into, any agreement, instrument or transaction which has or may have
the effect of prohibiting or limiting Borrower’s, the Guarantors’ or any of
their respective Subsidiaries’

 

54



--------------------------------------------------------------------------------

ability to pledge to Agent any Unencumbered Borrowing Base Properties as
security for the Obligations. Borrower shall take, and shall cause the
Guarantors and their respective Subsidiaries to take, such actions as are
necessary to preserve the right and ability of Borrower, the Guarantors and
their respective Subsidiaries to pledge such assets as security for the
Obligations without any such pledge after the date hereof causing or permitting
the acceleration (after the giving of notice or the passage of time, or
otherwise) of any other Indebtedness of Borrower, the Guarantors or any of their
respective Subsidiaries. Notwithstanding anything to the contrary in this §7.12,
the provisions of this §7.12 shall not apply to any agreement evidencing other
Unsecured Indebtedness of the Borrower, REIT or any of their respective
Subsidiaries which requires the use of Unencumbered Borrowing Base Properties as
a borrowing base for other Unsecured Indebtedness or which contains financial
covenants of a similar type to those in §9.2 and §9.3 of this Agreement.

(b) Borrower shall, upon demand, provide to the Agent such evidence as the Agent
may reasonably require to evidence compliance with this §7.12, which evidence
shall include, without limitation, copies of any agreements or instruments which
would in any way restrict or limit the Borrower’s, any Guarantor’s or any
Subsidiary’s ability to pledge Unencumbered Borrowing Base Properties as
security for Indebtedness, or which provide for the occurrence of a default
(after the giving of notice or the passage of time, or otherwise) if
Unencumbered Borrowing Base Properties are pledged in the future as security for
Indebtedness of the Borrower, any Guarantor or any Borrowing Base Subsidiary.

§7.13 Ownership of Real Estate. Without the prior written consent of the
Required Lenders, all Real Estate and all interests (whether direct or indirect)
of the Borrower or REIT in any real estate acquired or leased after the date
hereof shall be owned or leased directly by the REIT, Borrower or a Wholly Owned
Subsidiary of the Borrower or REIT; provided, however that the Borrower and REIT
shall be permitted to own or lease interests in Real Estate through non-Wholly
Owned Subsidiaries and Unconsolidated Entities as permitted by §8.3 and may
dispose of such interests as permitted by §8.8.

§7.14 Business Operations. The Borrower, the Guarantors and their respective
Subsidiaries shall operate their respective businesses in substantially the same
manner and in substantially the same fields and lines of business as such
business is now conducted and in compliance with the terms and conditions of
this Agreement and the Loan Documents. The Borrower and the Guarantors will not,
and will not permit any Subsidiary to, directly or indirectly, engage in any
line of business other than the ownership, operation, management and development
of multifamily properties (or other types of properties so long as such other
types of properties do not constitute a substantial part of the business of the
Borrower, the Guarantors and their respective Subsidiaries) or businesses
incidental thereto (including ancillary attached retail).

§7.15 Distributions of Income to Borrower. The Borrower shall cause all of its
Subsidiaries that are not Subsidiary Guarantors (subject to the terms of any
loan documents under which such Subsidiary is the borrower) to promptly
distribute to the Borrower (but not less frequently than once each fiscal
quarter, unless otherwise approved by the Agent), whether in the form of
dividends, distributions or otherwise, all profits, proceeds or other income
relating to or arising from its Subsidiaries’ use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each Subsidiary of its debt service,

 

55



--------------------------------------------------------------------------------

operating expenses, capital improvements and leasing commissions for such
quarter and (b) the establishment of reasonable reserves for the payment of
operating expenses not paid on at least a quarterly basis and capital
improvements to be made to such Subsidiary’s assets and properties approved by
such Subsidiary in the course of its business consistent with its past
practices. Neither the Borrower, the Guarantors or any of their Subsidiaries
shall enter into any agreement that limits the ability of any Subsidiary to make
a dividend or distribution payment to the Borrower or any Guarantor or to
otherwise transfer any property to the Borrower or any Guarantor, provided,
however, that this sentence shall not prohibit (a) any negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under §8.1(f)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness or (b) limitations on dividends and
distributions of the Borrower and the REIT contained in any agreement evidencing
other Unsecured Indebtedness of the Borrower, REIT or any of their respective
Subsidiaries so long as such limitations are no more restrictive than those
contained in §8.7 of this Agreement.

§7.16 Plan Assets. The Borrower will do, or cause to be done, all things
necessary to ensure that none of the Unencumbered Borrowing Base Properties will
be deemed to be Plan Assets at any time.

§7.17 Unencumbered Borrowing Base Properties.

(a) Subject to clause (b) of this §7.17, the Eligible Real Estate included in
the calculation of Unencumbered Adjusted NOI, and Unencumbered Asset Value and
inclusion as Unencumbered Borrowing Base Properties shall at all times satisfy
all of the following conditions:

(i) the Eligible Real Estate shall be owned one hundred percent (100%) in fee
simple or leased under a Ground Lease by the Borrower, REIT or a Wholly Owned
Subsidiary of Borrower (or as permitted in clause (e) of the definition of
Change of Control, Borrower and REIT) (such Subsidiary, a “Borrowing Base
Subsidiary”), free and clear of all Liens other than the Liens permitted in
§8.2(i)(A) and (iii), and such Eligible Real Estate shall not have applicable to
it any restriction on the sale, pledge, transfer, mortgage or assignment of such
property (including any restrictions contained in any applicable organizational
documents but excluding any such limitations permitted pursuant to the last
sentence of §7.12(a));

(ii) none of the Eligible Real Estate shall have any material title, survey,
environmental, structural or other defects that would give rise to a materially
adverse effect as to the value, use of, operation of or ability to sell or
finance such property, other than the restrictions on sale set forth in
Section 7.3 of the Borrower’s Third Amended and Restated Limited Partnership
Agreement as in effect on the date of this Agreement with respect to Park Estate
and Reserve at Dexter Lake;

(iii) if such Real Estate is owned by a Borrowing Base Subsidiary (other than
Colonial LP), the only assets of such Borrowing Base Subsidiary shall be
Eligible Real Estate included in the calculation of Unencumbered Adjusted NOI
and Unencumbered Asset Value and inclusion as Unencumbered Borrowing Base
Properties and related fixtures and personal property;

 

56



--------------------------------------------------------------------------------

(iv) if multifamily Real Estate, such Real Estate is managed by Manager;

(v) no Person other than the Borrower, or a direct or indirect Wholly Owned
Subsidiary of the Borrower (or as provided in clause (e) of the definition of
Change of Control, Borrower and REIT) has any direct or indirect ownership of
any legal, equitable or beneficial interest in such Borrowing Base Subsidiary if
such Unencumbered Borrowing Base Property is owned or leased under a Ground
Lease by a Borrowing Base Subsidiary, and no direct or indirect ownership or
other interests or rights in any such Borrowing Base Subsidiary shall be subject
to any Lien;

(vi) [Reserved];

(vii) [Reserved];

(viii) all Unencumbered Borrowing Base Properties will at all times have an
aggregate Occupancy Rate of no less than eighty percent (80%);

(ix) the Borrower shall have delivered to the Agent a written request to include
such Eligible Real Estate in the calculation of Unencumbered Adjusted NOI and
Unencumbered Asset Value, together with (1) a certification that such Eligible
Real Estate is in compliance with the requirements of the Credit Agreement and
(2) a calculation of Unencumbered Adjusted NOI and Unencumbered Asset Value
attributable to such asset, and at the Agent’s request in its sole discretion,
each of the following: (A) a physical description of such Eligible Real Estate,
(B) a current Rent Roll and current operating statements for such Eligible Real
Estate, (C) an operating and capital expenditure budget for such Eligible Real
Estate in form and substance reasonably satisfactory to the Agent, (D) a
certification as to the matters covered under §7.17(a)(i)-(v), and (D) such
other information as the Agent may reasonably require with respect to such
Eligible Real Estate, including, but not limited to, any information required by
the Agent to determine the Unencumbered Asset Value attributable to such
Eligible Real Estate and compliance with this §7.17 (collectively, the “Eligible
Real Estate Qualification Documents”); and

(x) such Eligible Real Estate has not been removed from the calculation of
Unencumbered Adjusted NOI or Unencumbered Asset Value pursuant to §7.17(c),
§7.17(d) or §7.17(e).

(b) Notwithstanding the foregoing, in the event any Real Estate does not qualify
as Eligible Real Estate or satisfy the requirements of §7.17(a), such Real
Estate shall be included in the calculation of Unencumbered Adjusted NOI and
Unencumbered Asset Value so long as the Agent shall have received the prior
written consent of each of the Required Lenders to the inclusion of such Real
Estate in the calculation of Unencumbered Adjusted NOI and Unencumbered Asset
Value.

 

57



--------------------------------------------------------------------------------

(c) In the event that all or any material portion of any Eligible Real Estate
included in the calculation of Unencumbered Adjusted NOI or Unencumbered Asset
Value shall be materially damaged or taken by condemnation, then such property
shall no longer be included in the calculation of Unencumbered Adjusted NOI or
Unencumbered Asset Value unless and until (i) any damage to such real estate is
repaired or restored, such real estate becomes fully operational and the Agent
shall receive evidence satisfactory to the Agent of the value of such real
estate following such repair or restoration (both at such time and
prospectively) or (ii) Agent shall receive evidence satisfactory to the Agent
that the value of such real estate (both at such time and prospectively) shall
not be materially adversely affected by such damage or condemnation.

(d) Upon any asset ceasing to qualify to be included in the calculation of
Unencumbered Adjusted NOI or Unencumbered Asset Value, such asset shall no
longer be included in the calculation of Unencumbered Adjusted NOI or
Unencumbered Asset Value. Within five (5) Business Days after any such
disqualification, the Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
asset, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of Unencumbered Adjusted NOI
and Unencumbered Asset Value attributable to such asset. Simultaneously with the
delivery of the items required pursuant above, the Borrower shall deliver to the
Agent a pro forma Compliance Certificate demonstrating, after giving effect to
such removal or disqualification, compliance with the covenants contained in
§§9.1, 9.2 and 9.3.

(e) In addition, the Borrower may voluntarily remove any Real Estate from the
calculation of Unencumbered Adjusted NOI and Unencumbered Asset Value in its
sole discretion, or upon either of the events described in clause (b) or (c) of
§5.3 occurring, by delivering to the Agent, no later than five (5) Business Days
prior to date on which such removal is to be effected, notice of such removal,
together with a statement that no Default or Event of Default then exists or
would, upon the occurrence of such event or with passage of time, result from
such removal, the identity of the Unencumbered Borrowing Base Property being
removed, and a calculation of the value attributable to such Unencumbered
Borrowing Base Property. Simultaneously with the delivery of the items required
pursuant above, the Borrower shall deliver to the Agent a pro forma Compliance
Certificate demonstrating, after giving effect to such removal or
disqualification, compliance with the covenants contained in §7.17, §8.8 and
§§9.1, 9.2 and 9.3.

(f) The Agent shall promptly notify the Lenders of the addition or removal of
any Real Estate from the calculation of Unencumbered Adjusted NOI or
Unencumbered Asset Value.

 

58



--------------------------------------------------------------------------------

§8. NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as so long as this Agreement is
in effect:

§8.1 Restrictions on Indebtedness. The Borrower and the Guarantors will not, and
will not permit their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

(a) Indebtedness to the Lenders arising under any of the Loan Documents;

(b) current liabilities of the Borrower, the Guarantors or their respective
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;

(c) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(d) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in a Default or Event of Default;

(e) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(f) subject to the provisions of §9, Non-Recourse Indebtedness of the REIT,
Borrower and their respective Subsidiaries (other than the Subsidiary
Guarantors, the Borrowing Base Subsidiaries or any other Subsidiary of Borrower
owning an interest in a Subsidiary Guarantor or a Borrowing Base Subsidiary);
provided that REIT or the Borrower may provide a guaranty or indemnity with
respect to Non-Recourse Exclusions in connection with such Non-Recourse
Indebtedness; provided further that Colonial LP shall be allowed to remain
liable, contingently or otherwise, on any guaranty or indemnity with respect to
Non-Recourse Exclusions in connection with Non-Recourse Indebtedness existing as
of the consummation of the Colonial Merger Transactions (the “CLP Guaranties”);
and

(g) subject to the provisions of §9, Indebtedness (other than Non-Recourse
Indebtedness) of the REIT, Borrower and their respective Subsidiaries.

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Subsidiary Guarantors nor Borrowing Base Subsidiaries shall create, incur,
assume, guarantee or be or remain liable contingently or otherwise, with respect
to any Indebtedness described in §8.1(f) or any Indebtedness described in
§8.1(g) that is Secured Indebtedness (exclusive, in the case of Colonial LP, of
the CLP Guaranties), (ii) a Subsidiary Guarantor shall only provide a guaranty
of other Unsecured Indebtedness of the Borrower permitted pursuant to §8.1(g),
and (iii) none of the Indebtedness described in §8.1(f) or §8.1(g) that is
Secured Indebtedness shall have any of the Unencumbered Borrowing Base
Properties or any interest therein or equipment related thereto or any direct or
indirect ownership interest in any Subsidiary Guarantor or Borrowing Base
Subsidiary as collateral, a borrowing base, asset pool or any similar form of
credit support for such Indebtedness (provided that the foregoing shall not
preclude REIT or the Borrower from incurring liability with respect to
Non-Recourse Exclusions in connection with the Indebtedness described in
§8.1(f)).

 

59



--------------------------------------------------------------------------------

§8.2 Restrictions on Liens, Etc. The Borrower and the Guarantors will not, and
will not permit their respective Subsidiaries to (a) create or incur or suffer
to be created or incurred or to exist any lien, security title, encumbrance,
mortgage, pledge, charge, restriction or other security interest of any kind
upon any of their respective property or assets of any character whether now
owned or hereafter acquired, or upon the income or profits therefrom;
(b) transfer any of their property or assets or the income or profits therefrom
for the purpose of subjecting the same to the payment of Indebtedness or
performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against any of them that if unpaid could by law or upon
bankruptcy or insolvency, or otherwise, be given any priority whatsoever over
any of their general creditors; (e) sell, assign, pledge or otherwise transfer
any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse; or (f) incur or maintain any obligation
to any holder of Indebtedness of any of such Persons which prohibits the
creation or maintenance of any lien securing the Obligations, including, without
limitation, any Lien on the Unencumbered Borrowing Base Properties
(collectively, “Liens”); provided that notwithstanding anything to the contrary
contained herein, the Borrower, the Guarantors and any such Subsidiary may
create or incur or suffer to be created or incurred or to exist:

(i) (A) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on assets, other
than (I) the Unencumbered Borrowing Base Properties and (II) any direct or
indirect interest of the Borrower, REIT or any Subsidiary of the Borrower in any
Subsidiary Guarantor or Borrowing Base Subsidiary, in respect of judgments
permitted by §8.1(d);

(ii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii) encumbrances on properties consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower or any such Subsidiary is a party, and other non-monetary
liens or encumbrances, which do not individually or in the aggregate have a
Material Adverse Effect; and

(iv) liens on properties or interests therein permitted by §8.1(f) or (g) (but
excluding (A) Unencumbered Borrowing Base Properties or any interest therein, or
(B) any direct or indirect interest of the Borrower, REIT or any Subsidiary of
the Borrower in any Subsidiary Guarantor or any Borrowing Base Subsidiary ) to
secure Indebtedness permitted by §8.1(f) or (g).

 

60



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, (A) no Subsidiary
Guarantor or Borrowing Base Subsidiary shall create or incur or suffer to be
created or incurred or to exist any Lien other than Liens contemplated in
§§8.2(i)(A) and (iii); and (B) no Lien may be granted, suffered or incurred on
any property, assets or revenues in favor of the lenders or holders under the
Private Placement Notes or other Unsecured Indebtedness without effectively
providing that all Obligations shall be secured equally and ratably with such
Indebtedness pursuant to agreements in form and substance reasonably
satisfactory to the Agent. In addition, the provisions of §8.2(f) shall not
apply to any agreement referred to in the last sentence of §7.12(a).

§8.3 Restrictions on Investments. Neither the Borrower nor the Guarantors will,
nor will they permit any of their respective Subsidiaries to, make or permit to
exist or to remain outstanding any Investment except Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by the Borrower, such
Guarantor or such Subsidiary;

(b) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
provided, however, that the aggregate amount at any time so invested with any
single bank having total assets of less than $1,000,000,000 will not exceed
$200,000;

(c) repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (a) or
(b) with banks described in the foregoing subsection (b) or with financial
institutions or other corporations having total assets in excess of
$500,000,000;

(d) shares of so-called “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in investments described in the foregoing subsections (a) through
(c) and have total assets in excess of $50,000,000;

(e) Investments by the Borrower in its Wholly Owned Subsidiaries;

(f) Investments by REIT in the Borrower, in its Wholly Owned Subsidiaries and
other Subsidiaries (provided that any interest in such Subsidiaries not owned by
REIT shall be owned directly or indirectly by Borrower);

(g) the acquisition of fee interests or long-term ground lease interests by the
REIT, Borrower or their respective Subsidiaries in (i) Real Estate which are
Stabilized Properties utilized for income-producing multifamily Real Estate and
(ii) acquisitions of multifamily properties or condominium projects to be
converted to multifamily properties which have certificates of occupancy but are
not yet Stabilized Properties but which are expected to become Stabilized
Properties within twenty-four (24) months following acquisition, in each case
located in the continental United States and businesses and investments
incidental thereto (including ancillary attached retail);

 

61



--------------------------------------------------------------------------------

(h) Investments by the REIT, Borrower or their respective Subsidiaries in
Unimproved Land; provided that the aggregate Investments therein shall not at
any time exceed ten percent (10%) of Consolidated Total Asset Value at any time;

(i) Investments by the REIT, Borrower or their respective Subsidiaries in
Development Properties which are being developed as income-producing multifamily
properties; provided that the aggregate Investments therein shall not at any
time exceed fifteen percent (15%) of Consolidated Total Asset Value;

(j) Investments by the REIT, Borrower or their respective Subsidiaries in
non-Wholly Owned Subsidiaries and Unconsolidated Entities; provided that the
aggregate Investments therein shall not at any time exceed fifteen percent
(15%) of Consolidated Total Asset Value;

(k) Investments by the REIT, Borrower or their respective Subsidiaries in
Mortgage Notes; provided that the aggregate Investment therein shall not at any
time exceed five percent (5%) of Consolidated Total Asset Value;

(l) Investments by the REIT, Borrower or their respective Subsidiaries in Stock
Investments; provided that the aggregate Investments therein shall not at any
time exceed five percent (5%) of Consolidated Total Asset Value; and

(m) Investments by the REIT, Borrower or their respective Subsidiaries in Real
Estate other than Real Estate described in §8.3(g), (h) and (i); provided that
the aggregate Investments therein shall not at any time exceed five percent
(5%) of Consolidated Total Asset Value.

Notwithstanding the foregoing, in no event shall the aggregate Investments
permitted under clauses (h), (i), (j), (k), (l) and (m) of this §8.3 exceed
twenty-five percent (25%) of Consolidated Total Asset Value at any time.
Notwithstanding the foregoing, in no event shall the aggregate Investments by
REIT and its Subsidiaries (other than through Borrower and its Subsidiaries)
permitted under this §8.3 exceed twenty percent (20%) of Consolidated Total
Asset Value at any time.

§8.4 Merger, Consolidation. The Borrower and the Guarantors will not, and will
not permit any of their respective Subsidiaries to, effect any dissolution,
liquidation, disposition of all or substantially all of its assets or business,
merger, reorganization, consolidation or other business combination or effect
any asset acquisition, stock acquisition or other acquisition individually or in
a series of transactions which may have a similar effect as any of the
foregoing, in each case without the prior written consent of the Required
Lenders except for (i) the merger or consolidation of one or more of the
Subsidiaries of the Borrower with and into the Borrower (it being understood and
agreed that in any such event the Borrower will be the surviving Person),
(ii) the merger or consolidation of two or more Subsidiaries of the Borrower;
provided that no such merger or consolidation shall involve any Subsidiary that
is a Guarantor (unless the Guarantor is the surviving entity), (iii) asset sales
consummated in accordance with §5.3 or §8.8, (iv) the merger or consolidation of
a Subsidiary of the REIT (other than the Borrower) with and into the REIT, and
(v) the merger or consolidation, directly or indirectly, of

 

62



--------------------------------------------------------------------------------

Borrower or REIT with any other Person so long as (A) REIT or Borrower, as
applicable, shall be the continuing and surviving Person; (B) Borrower shall
have given the Agent and the Lenders at least thirty (30) days’ prior written
notice of such consolidation or merger; (C) Borrower shall have delivered to the
Agent for distribution to each of the Lenders a Compliance Certificate,
calculated on a pro forma basis based on information then available to Borrower,
evidencing the continued compliance by the Borrower and Guarantors with the
terms and conditions of this Agreement and the other Loan Documents, including,
without limitation, the financial covenants contained in §9, after giving effect
to such consolidation or merger, together with any documentation and information
reasonably requested by the Lenders in connection with “know your customer” laws
or policies; (D) such consolidation or merger is not the result of a hostile
takeover; (E) there is no Default or Event of Default at the time of such
consolidation or merger and the consummation of such consolidation or merger
does not result in a Default or Event of Default; and (F) each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries contained in this Agreement,
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with this Agreement shall be true in all material respects
immediately after giving effect to such merger or consolidation (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date, and that any representation or warranty that is qualified
by any materiality standard shall be required to be true and correct in all
respects).

§8.5 Sale and Leaseback. The Borrower and the Guarantors will not, and will not
permit their respective Subsidiaries, to enter into any arrangement, directly or
indirectly, whereby the Borrower, any Guarantor or any such Subsidiary shall
sell or transfer any Real Estate owned by it in order that then or thereafter
the Borrower or any such Subsidiary shall lease back such Real Estate without
the prior written consent of Agent, such consent not to be unreasonably
withheld.

§8.6 Compliance with Environmental Laws. None of the Borrower or the Guarantors
will, nor will any of them permit any of its respective Subsidiaries or any
other Person to, do any of the following and will use commercially reasonably
reasonable efforts so as not to permit any other Person to: (a) use any of the
Real Estate or any portion thereof as a facility for the handling, processing,
storage or disposal of Hazardous Substances, except for quantities of Hazardous
Substances used in the ordinary course of business and in material compliance
with all applicable Environmental Laws, (b) cause or permit to be located on any
of the Real Estate any underground tank or other underground storage receptacle
for Hazardous Substances except in full compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate except in full
compliance with Environmental Laws, (d) conduct any activity at any Real Estate
or use any Real Estate in any manner that could reasonably be contemplated to
cause a Release of Hazardous Substances on, upon or into the Real Estate or any
surrounding properties or any threatened Release of Hazardous Substances which
might give rise to liability under CERCLA or any other Environmental Law, or
(e) directly or indirectly transport or arrange for the transport of any
Hazardous Substances (except in compliance with all Environmental Laws), except,
in each case, (i) with respect to any Real Estate other than an Unencumbered
Borrowing Base Property where any such use, generation, conduct or other
activity has not had and could not reasonably be expected to have a Material
Adverse Effect, and (ii) with respect to any Unencumbered Borrowing Base
Property where any such use, generation,

 

63



--------------------------------------------------------------------------------

conduct or other activity has not caused and could not reasonably be expected to
cause a violation of §7.17(a)(ii); and Borrower shall diligently and
continuously pursue corrective, remedial and other actions to bring such
Unencumbered Borrowing Base Property or Properties into compliance with
Environmental Laws and to eliminate such liability.

The Borrower shall:

(i) in the event of any material change in Environmental Laws governing the
assessment, release or removal of Hazardous Substances, take all reasonable
action (including, without limitation, the conducting of engineering tests at
the sole expense of the Borrower) to confirm that no Hazardous Substances are or
ever were Released or disposed of on the Unencumbered Borrowing Base Properties
in violation of applicable Environmental Laws; and

(ii) if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any
Unencumbered Borrowing Base Property (including without limitation any such
Release or disposal occurring prior to the acquisition or leasing of such
Unencumbered Borrowing Base Property by the Borrower), the Borrower shall, after
obtaining knowledge thereof, cause the prompt containment and removal of such
Hazardous Substances and remediation of the Unencumbered Borrowing Base Property
in full compliance with all applicable Environmental Laws; provided, that the
Borrower shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage any event of noncompliance to the satisfaction of the Agent and no action
shall have been commenced by any enforcement agency. The Agent may engage its
own environmental consultant to review the environmental assessments and the
compliance with the covenants contained herein.

At any time after an Event of Default shall have occurred hereunder the Agent
may at its election (and will at the request of the Required Lenders) obtain
such environmental assessments of any or all of the Unencumbered Borrowing Base
Properties prepared by an environmental consultant as may be necessary or
advisable for the purpose of evaluating or confirming (i) whether any Hazardous
Substances are present in the soil or water at or adjacent to any such
Unencumbered Borrowing Base Property and (ii) whether the use and operation of
any such Unencumbered Borrowing Base Property complies with all Environmental
Laws to the extent required by the Loan Documents. Additionally, at any time
that the Agent or the Required Lenders shall have reasonable grounds to believe
that a Release or threatened Release of Hazardous Substances which any Person
may be legally obligated to contain, correct or otherwise remediate or which
otherwise may expose such Person to liability may have occurred, relating to any
Unencumbered Borrowing Base Property, or that any of the Unencumbered Borrowing
Base Property is not in compliance with Environmental Laws to the extent
required by the Loan Documents, the Borrower shall promptly upon the request of
Agent obtain and deliver to Agent such environmental assessments of such
Unencumbered Borrowing Base Property prepared by an environmental consultant
reasonably acceptable to Agent as may be necessary or advisable for the purpose
of evaluating or confirming (i) whether any Hazardous Substances are present in
the soil or water at or adjacent to such Unencumbered Borrowing Base

 

64



--------------------------------------------------------------------------------

Property and (ii) whether the use and operation of such Unencumbered Borrowing
Base Property comply with all Environmental Laws to the extent required by the
Loan Documents. Environmental assessments may include detailed visual
inspections of such Unencumbered Borrowing Base Property including, without
limitation, any and all storage areas, storage tanks, drains, dry wells and
leaching areas, and the taking of soil samples, as well as such other
investigations or analyses as are reasonably necessary or appropriate for a
complete determination of the compliance of such Unencumbered Borrowing Base
Property and the use and operation thereof with all applicable Environmental
Laws. All environmental assessments contemplated by this §8.6 shall be at the
sole cost and expense of the Borrower.

§8.7 Distributions.

(a) The Borrower shall not pay any Distribution to the partners, members or
other owners of the Borrower, and REIT shall not pay any Distribution to its
partners, members or other owners of REIT, if such Distribution by the Borrower
or REIT to the extent that the amount of such Distributions paid in any fiscal
quarter, when added to the amount of all other Distributions paid in the same
fiscal quarter and the preceding three (3) fiscal quarters, exceeds ninety-five
percent (95%) of Funds from Operations for such period; provided that the
limitations contained in this §8.7(a) shall not preclude the Borrower from
making Distributions in an amount equal to the minimum distributions required
under the Code to maintain the REIT Status of REIT, as evidenced by a
certification of the chief financial officer or treasurer of REIT or another
senior financial officer of the REIT reasonably acceptable to the Agent
containing calculations in detail reasonably satisfactory in form and substance
to the Agent.

(b) In the event that an Event of Default shall have occurred and be continuing,
(i) the Borrower and REIT shall not pay any Distribution to their respective
partners, members or other owners, other than, Distributions by the Borrower to
REIT and by REIT in an amount equal to the minimum distributions required under
the Code to maintain REIT Status of REIT, as evidenced by a certification of the
chief financial officer or treasurer of REIT or another senior financial officer
of the REIT reasonably acceptable to Agent containing calculations in detail
reasonably satisfactory in form and substance to the Agent.

(c) Notwithstanding the foregoing, at any time when an Event of Default under
§12.1(a), (b), (g), (h) or (i) shall have occurred or the maturity of the
Obligations has been accelerated, neither the Borrower nor REIT shall make any
Distributions whatsoever, directly or indirectly.

§8.8 Asset Sales. The Borrower and the Guarantors will not, and will not permit
their respective Subsidiaries to, sell, transfer or otherwise dispose of any
material asset other than pursuant to a bona fide arm’s length transaction. The
Borrower and the REIT shall not, individually or as a series of transactions,
sell or transfer, or permit the sale or transfer of, all or substantially all of
their assets (whether direct or indirect).

§8.9 Restriction on Prepayment of Indebtedness. The Borrower and the Guarantors
will not, and will not permit their respective Subsidiaries to, (a) prepay,
redeem, defease, purchase or otherwise retire the principal amount, in whole or
in part, of any Indebtedness other than the Obligations after the occurrence of
any Event of Default; provided, that the foregoing

 

65



--------------------------------------------------------------------------------

shall not prohibit (i) the prepayment of Indebtedness which is financed solely
from the proceeds of a new loan which would otherwise be permitted by the terms
of §8.1; and (ii) the prepayment, redemption, defeasance or other retirement of
the principal of Indebtedness secured by Real Estate which is satisfied solely
from the proceeds of a sale of the Real Estate securing such Indebtedness; and
(b) modify any document evidencing any Indebtedness (other than the Obligations)
to accelerate the maturity date of such Indebtedness after the occurrence of an
Event of Default.

§8.10 Derivatives Contracts. Neither the Borrower, the Guarantors nor any of
their Subsidiaries shall contract, create, incur, assume or suffer to exist any
Derivatives Contracts except for interest rate swap, collar, cap or similar
agreements providing interest rate protection for existing floating rate
Indebtedness made in the ordinary course of business and permitted pursuant to
§8.1.

§8.11 Transactions with Affiliates. Neither the Borrower nor the Guarantors
shall, and none of them shall permit any Subsidiary of the Borrower or any
Guarantor to, permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except transactions pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are no less favorable to such Person than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.

§8.12 Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, REIT will not create or incur or suffer to be created or incurred any
Lien on any of its direct or indirect legal, equitable or beneficial interest in
the Borrower, including, without limitation, any Distributions or rights to
Distributions on account thereof.

 

§9. FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as so long as this Agreement is
in effect:

§9.1 Reserved.

§9.2 Unencumbered Leverage Ratio. The Borrower will not at any time permit
Consolidated Total Unsecured Indebtedness to exceed sixty percent (60%) of the
Unencumbered Asset Value.

§9.3 Minimum Unencumbered Interest Coverage Ratio. The Borrower will not at any
time permit the Unencumbered Interest Coverage Ratio to be less than 1.75 to
1.00.

§9.4 Total Leverage Ratio. The Borrower will not at any time permit Consolidated
Total Indebtedness to exceed sixty percent (60%) of Consolidated Total Asset
Value.

§9.5 Total Secured Leverage Ratio. The Borrower will not at any time permit
Consolidated Total Secured Indebtedness to exceed forty percent (40%) of
Consolidated Total Asset Value.

 

66



--------------------------------------------------------------------------------

§9.6 Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The Borrower
will not at any time permit the ratio of (a) Adjusted Consolidated EBITDA to
(b) Consolidated Fixed Charges, in each case for the most recently ended four
(4) fiscal quarters to be less than 1.50 to 1.00.

§9.7 Minimum Consolidated Tangible Net Worth. The Borrower will not at any time
permit Consolidated Tangible Net Worth to be less than the sum of
(a) $3,425,000,000.00, plus (b) seventy-five percent (75%) of the Net Offering
Proceeds of each Equity Offering after the date of this Agreement.

 

§10. CLOSING CONDITIONS.

The Lenders’ consent to Colonial LP’s assignment to the Borrower all of Colonial
LP’s rights and benefits under, and the Borrower’s assumption of all of Colonial
LP’s obligations and liabilities under, the Original Credit Agreement, all as
contemplated by §2.1, and the amendment and restatement of the Original Credit
Agreement by this Agreement, are both subject to the following conditions
precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. Borrower shall deliver to Agent a Note for each Lender that requests the
same. The Agent shall have received a fully executed counterpart of each such
document.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and in which the Unencumbered Borrowing Base Properties are located and a duly
authorized officer, partner or member of such Person, as applicable, to be true
and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of the Borrower or such
Guarantor, as applicable, and its qualification to do business, as applicable,
as in effect on such date of certification.

§10.3 Resolutions. All action on the part of the Borrower, each Guarantor and
Colonial LP, as applicable, necessary for the valid execution, delivery and
performance by such Person of this Agreement and the other Loan Documents to
which such Person is or is to become a party shall have been duly and
effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from the Borrower, each Guarantor and Colonial LP an incumbency certificate,
dated as of the Closing Date, signed by a duly authorized officer of such Person
and giving the name and bearing a specimen signature of each individual who
shall be authorized to sign, in the name and on behalf of such Person, each of
the Loan Documents to which such Person is or is to become a party. The Agent
shall have also received from the Borrower a certificate, dated as of the
Closing Date, signed by a duly authorized representative of the Borrower and
giving the name and specimen signature of each Authorized Officer who shall be
authorized to make Conversion/Continuation Requests and to give notices and to
take other action on behalf of the Borrower under the Loan Documents.

 

67



--------------------------------------------------------------------------------

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to the
Borrower, the Guarantors and Colonial LP in form and substance reasonably
satisfactory to the Agent.

§10.6 Payment of Fees and Expenses. The Borrower and the Guarantors shall have
paid to the Agent the fees payable pursuant to §4.2 and §4.3 and any expenses
payable under the Commitment Letter dated as of July 16, 2013, by and among
Agent, Arranger, and REIT.

§10.7 Performance; No Default. The Borrower and the Guarantors shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

§10.8 Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the Closing Date.

§10.9 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

§10.10 Reserved.

§10.11 Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent fiscal
quarter for which REIT has provided financial statements under §6.4 adjusted in
the best good faith estimate of REIT as of the Closing Date and giving proforma
effect to the Colonial Merger Transactions. Such Compliance Certificate shall
include a certification that each Unencumbered Borrowing Base Property described
on Schedule 1.2 hereto is in compliance with the requirements of the Credit
Agreement and a calculation of Unencumbered Adjusted NOI and Unencumbered Asset
Value attributable to such Unencumbered Borrowing Base Properties.

§10.12 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.13 Transfer Authorizer Designation Form. The Agent shall have received a
Transfer Authorizer Designation Form effective as of the Closing Date.

 

68



--------------------------------------------------------------------------------

§10.14 Representations True; No Default; Confirming Certificate. Each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries contained in this Agreement,
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with this Agreement shall be true in all material respects as
of the Closing Date (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date, and that any representation
or warranty that is qualified by any materiality standard shall be required to
be true and correct in all respects), no Default or Event of Default shall have
occurred and be continuing, and the Agent shall have received a certificate from
the chief executive office, chief financial officer, or other senior executive
officer of the REIT reasonably acceptable to Agent certifying as to the
foregoing matters.

§10.15 Other.

(a) All conditions set forth in the Closing Agreement shall have been satisfied;

(b) The Agent shall have received evidence satisfactory to it of the occurrence
of the following:

(i) payment in full of all indebtedness, liabilities or obligations owing by
Colonial, Colonial LP and any of their respective Subsidiaries under, and
termination of, (x) that certain Credit Agreement dated as of March 30, 2012 by
and among Colonial LP, the financial institutions party thereto as “Lenders” and
Wells Fargo Bank, as Administrative Agent and (y) that certain Amended and
Restated FMA Credit Agreement dated as of March 30, 2012, by and between
Colonial LP and Wells Fargo Bank;

(ii) the obligations owing by Colonial LP under Term Loan Agreement dated as of
May 11, 2012 (the “Existing US Bank Term Loan Agreement”), by and among Colonial
LP, the financial institutions from time to time party thereto as “Lenders”, and
US Bank National Association, as Administrative Agent, have been assumed by the
Borrower (either by repayment of such obligations with proceeds of loans made
available, or by assumption of such obligations by the Borrower) pursuant to the
terms of a term loan agreement among the Borrower and the parties to the
Existing US Bank Term Loan Agreement in substantially the same form, and
containing substantially the same terms and conditions (other than interest
rates, maturity date or administrative matters), of this Agreement;

(iii) the parties to the Term Loan Agreement dated as of March 1, 2012 by and
among the Borrower, the financial institutions from time to time party thereto
as “Lenders”, and KeyBank National Association, as Agent have amended the terms
thereof to be consistent with the corresponding terms contained in this
Agreement and in the Amended and Restated Credit Agreement dated as of August 7,
2013 by and among the Borrower, the financial institutions from time to time
party thereto as “Lenders”, and KeyBank National Association, as Agent; and

 

69



--------------------------------------------------------------------------------

(c) The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

The Agent shall notify the Borrower and the Lenders promptly upon the
satisfaction (or waiver in accordance with the terms hereof) of the conditions
precedent set forth in this §10.

 

§11. RESERVED.

 

§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrower shall fail to pay any interest on the Loans or any fees or
other Obligations due hereunder or under any of the other Loan Documents (other
than those described in §12.1(a)) when the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;

(c) the Borrower or any of their respective Subsidiaries shall fail to perform
any other term, covenant or agreement contained in §§9.1 - 9.7;

(d) the Borrower, the Guarantors or any of their respective Subsidiaries shall
fail to perform any other term, covenant or agreement contained herein or in any
of the other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 or in the other Loan Documents);

(e) any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan or in any other document or instrument delivered pursuant to or in
connection with this Agreement, any advance of a Loan, or any of the other Loan
Documents shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated;

(f) the Borrower, the Guarantors or any of their respective Subsidiaries shall
fail to pay when due (including, without limitation, at maturity), or within any
applicable period of grace, any principal, interest or other amount on account
of any obligation for borrowed money or credit received or under a Derivatives
Contract or other Indebtedness, or shall fail to observe or perform any term,
covenant or agreement, or any other event occurs, contained in any agreement by
which it is bound, evidencing or securing any obligation for borrowed money or
credit received or under a Derivatives Contract or other Indebtedness for such
period of time as would permit (assuming the giving of appropriate notice if
required) the holder or holders thereof or of any obligations issued thereunder
to accelerate the maturity thereof or require the

 

70



--------------------------------------------------------------------------------

prepayment, redemption, settlement or purchase thereof; provided that the events
described in this §12.1(f) shall not constitute an Event of Default unless such
failure to pay or perform or the occurrence of such event, together with other
failures to pay or perform or the occurrence of such events as described in this
§12.1(f), involve singly or in the aggregate (i) obligations for Indebtedness
(other than Non-Recourse Indebtedness) totaling in excess of $25,000,000.00 or
(ii) Non-Recourse Indebtedness totaling in excess of $50,000,000.00;

(g) the Borrower, the Guarantors or any of their respective Material
Subsidiaries (i) shall make an assignment for the benefit of creditors, or admit
in writing its general inability to pay or generally fail to pay its debts as
they mature or become due, or shall petition or apply for the appointment of a
trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;

(h) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of the Borrower, the Guarantors or any
of their respective Material Subsidiaries or any substantial part of the assets
of any thereof, or a case or other proceeding shall be commenced against any
such Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty
(60) days following the filing or commencement thereof;

(i) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any of the Borrower, the Guarantors or any of their respective
Material Subsidiaries or adjudicating any such Person, bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;

(j) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, one or more uninsured or
unbonded final judgments, orders or awards against the Borrower, the Guarantors
or any of their respective Subsidiaries that exceed $50,000,000.00 per
occurrence or in the aggregate in any calendar year;

(k) any of the Loan Documents or the Contribution Agreement (if any) shall be
disavowed, canceled, terminated, revoked or rescinded otherwise than in
accordance with the terms thereof or the express prior written agreement,
consent or approval of the Lenders, or any action at law, suit in equity or
other legal proceeding to disavow, cancel, revoke or rescind any of the Loan
Documents or the Contribution Agreement (if any), or to contest or challenge the
validity or enforceability of any of the Loan Documents or the Contribution
Agreement (if any) shall be commenced by or on behalf of the Borrower or any of
the Guarantors, or any court or any other governmental or regulatory authority
or agency of competent jurisdiction shall make a determination, or issue a
judgment, order, decree or ruling, to the effect that any one or more of the
Loan Documents or the Contribution Agreement (if any) is illegal, invalid or
unenforceable in accordance with the terms thereof;

 

71



--------------------------------------------------------------------------------

(l) any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, any of the Guarantors or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of the Borrower, any of the Guarantors or any of their respective
Subsidiaries shall occur other than as permitted under the terms of this
Agreement or the other Loan Documents;

(m) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower, any of the Guarantors or any of their respective Subsidiaries
to the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$20,000,000.00 and (x) such event in the circumstances occurring reasonably
could constitute grounds for the termination of such Guaranteed Pension Plan by
the PBGC or for the appointment by the appropriate United States District Court
of a trustee to administer such Guaranteed Pension Plan; or (y) a trustee shall
have been appointed by the United States District Court to administer such Plan;
or (z) the PBGC shall have instituted proceedings to terminate such Guaranteed
Pension Plan;

(n) the Borrower, any Guarantor or any of their respective Subsidiaries or any
shareholder, officer, director, partner or member of any of them shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of the Borrower, the Guarantors or any of their
respective Subsidiaries which in the good faith judgment of the Required Lenders
could have a Material Adverse Effect, or (ii) any of the Unencumbered Borrowing
Base Properties;

(o) any Change of Control shall occur; or

(p) an Event of Default under any of the other Loan Documents shall occur;

then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes, and the other Loan Documents to be,
and they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; provided that in the event of any Event
of Default specified in §12.1(g), §12.1(h) or §12.1(i), all such amounts shall
become immediately due and payable automatically and without any requirement of
presentment, demand, protest or other notice of any kind from any of the Lenders
or the Agent, all of which the Borrower hereby waives.

§12.2 Certain Cure Periods; Limitation of Cure Periods. Notwithstanding anything
contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) in the event
that the Borrower cures such Default within five (5) Business Days after the
date such payment is due, provided, however, that no such cure period shall
apply to any payments due upon the maturity of the Notes, and (ii) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(d) in the event that with respect to a Default under §7.4(c) the Borrower
cures such Default within ten (10) days of the date the deliveries under §7.4(c)
are due, or with respect to the other Defaults covered by §12.1(d), in the event
that the Borrower cures such Default within thirty (30) days

 

72



--------------------------------------------------------------------------------

following receipt of written notice from the Agent of such default, provided
that the provisions of this clause (ii) shall not pertain to defaults consisting
of a failure to comply with §5.2, §7.5(a), §7.12, §7.14, §7.17, §8.1, §8.2,
§8.3, §8.4, §8.5, §8.7, §8.8, §8.9, §8.10, §8.12, or to any Default excluded
from any provision of cure of defaults contained in any other of the Loan
Documents.

§12.3 Reserved.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If the
Borrower or any Guarantor fails to perform any agreement or covenant contained
in this Agreement or any of the other Loan Documents beyond any applicable
period for notice and cure, Agent may itself perform, or cause to be performed,
any agreement or covenant of such Person contained in this Agreement or any of
the other Loan Documents which such Person shall fail to perform, and the
out-of-pocket costs of such performance, together with any reasonable expenses,
including reasonable attorneys’ fees actually incurred (including attorneys’
fees incurred in any appeal) by Agent in connection therewith, shall be payable
by the Borrower and/or the Guarantors upon demand and shall constitute a part of
the Obligations and shall if not paid within five (5) days after demand bear
interest at the Default Rate. In the event that all or any portion of the
Obligations is collected by or through an attorney-at-law, the Borrower and the
Guarantors shall pay all costs of collection including, but not limited to,
reasonable attorney’s fees.

§12.5 Distribution of Proceeds. In the event that, following the occurrence and
during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any of the assets of the Borrower or the
Guarantors, such monies shall be distributed for application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent or the Lenders to such monies;

 

73



--------------------------------------------------------------------------------

(b) Second, to all other Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy) in such order or
preference as the Required Lenders shall determine; provided, that
(i) distributions in respect of such other Obligations shall include, on a pari
passu basis, any Agent’s fee payable pursuant to §4.3; (ii) in the event that
any Lender is a Defaulting Lender, payments to such Lender shall be governed by
§2.13; and (iii) except as otherwise provided in clause (ii), Obligations owing
to the Lenders with respect to each type of Obligation such as interest,
principal, fees and expenses shall be made among the Lenders pro rata; and
provided, further that the Required Lenders may in their discretion make proper
allowance to take into account any Obligations not then due and payable; and

(c) Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

§12.6 Reserved.

 

§13. SETOFF.

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and the
Guarantors) but with the prior written approval of the Agent and the Required
Lenders, be applied to or set off against the payment of Obligations and any and
all other liabilities, direct, or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, of the Borrower or the Guarantors
to such Lender, Agent will promptly provide Borrower with notice of any such set
off of which Agent has received written notice. Each of the Lenders agrees with
each other Lender that if such Lender shall receive from the Borrower or a
Guarantor, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest. In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

74



--------------------------------------------------------------------------------

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Each Lender hereby agrees that, except as otherwise set forth herein, any action
taken by the Required Lenders in accordance with the provisions of this
Agreement or the Loan Documents, and the exercise by the Required Lenders of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders (or all of the Lenders if explicitly required under any
other provisions of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreements or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Required Lenders have directed the
Agent otherwise. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against the Agent as a result of the Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders, or where
applicable, all the Lenders. The Borrower and any other Person shall be entitled
to conclusively rely on a statement from the Agent that it has the authority to
act for and bind the Lenders pursuant to this Agreement and the other Loan
Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower.

 

75



--------------------------------------------------------------------------------

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by Agent with the consent or at the request of the Required Lenders
(or, where required hereunder, all of the affected Lenders). The Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Agent for the account of the
Lenders, unless the Agent has received notice from a Lender or the Borrower
referring to the Loan Documents and describing with reasonable specificity such
Default or Event of Default and stating that such notice is a “notice of
default”.

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of any collateral or any other assets of the
Borrower, the Guarantors or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
Wells Fargo Bank in connection with the Loan Documents and the only attorney
client relationship or duty of care is between Agent’s Special Counsel and Agent
or Wells Fargo Bank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents.

 

76



--------------------------------------------------------------------------------

§14.5 Payments.

(a) A payment by the Borrower or the Guarantors to the Agent hereunder or under
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one (1) Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, each payment by the Borrower hereunder shall be
applied in accordance with §2.13(b).

(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, Wells Fargo Bank shall have
the same obligations and the same rights, powers and privileges in respect to
the Loan made by it, and as the holder of any of the Notes as it would have were
it not also the Agent.

§14.9 Resignation; Removal. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrower. The Agent may be removed as Agent by all of the Lenders (other than
the Lender then acting as Agent) and the Borrower upon 30 days’ prior written
notice if the Agent (i) is found by a court of competent jurisdiction in a
final, non-appealable judgment to have committed gross negligence or willful

 

77



--------------------------------------------------------------------------------

misconduct in the course of performing its duties hereunder or (ii) has become
or is insolvent or has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment. Upon any such
resignation or removal, the Required Lenders, subject to the terms of §18.1,
shall have the right to appoint as a successor Agent any Lender or any bank
whose senior debt obligations are rated not less than “A2” or its equivalent by
Moody’s or not less than “A” or its equivalent by S&P and which has a net worth
of not less than $500,000,000.00. Unless a Default or Event of Default shall
have occurred and be continuing, such successor Agent shall be reasonably
acceptable to the Borrower, which acceptance shall not be unreasonably withheld
or delayed. If no successor Agent shall have been appointed and shall have
accepted such appointment within thirty (30) days after the retiring Agent’s
giving of notice of resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be any Lender or any financial
institution whose senior debt obligations are rated not less than “A2” or its
equivalent by Moody’s or not less than “A” or its equivalent by S&P and which
has a net worth of not less than $500,000,000.00. Unless a Default or Event of
Default shall have occurred and be continuing, such successor Agent shall be
reasonably acceptable to the Borrower, which acceptance shall not be
unreasonably withheld or delayed. Upon the acceptance of any appointment as
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed Agent,
and the retiring or removed Agent shall be discharged from its duties and
obligations hereunder as Agent. After any retiring Agent’s resignation or its
removal, the provisions of this Agreement and the other Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent. Upon any change in the Agent under
this Agreement, the resigning or removed Agent shall execute such assignments of
and amendments to the Loan Documents as may be necessary to substitute the
successor Agent for the resigning or removed Agent. Notwithstanding anything
contained herein to the contrary, the Agent may assign its rights and duties
under the Loan Documents to any of its Affiliates by giving the Borrower and
each Lender prior written notice.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Credit
Percentages, against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly thereafter notify the Lenders of such
action. Each Lender shall, within thirty (30) days of request therefor, pay to
the Agent its Credit Percentage of the reasonable costs incurred by the Agent in
taking any such actions hereunder to the extent that such costs shall not be
promptly reimbursed to the Agent by the Borrower within such period. The
Required Lenders may direct the Agent in writing as to the

 

78



--------------------------------------------------------------------------------

method and the extent of any such exercise, the Lenders hereby agreeing to
indemnify and hold the Agent harmless in accordance with their respective Credit
Percentage from all liabilities incurred in respect of all actions taken or
omitted in accordance with such directions except to the extent that any of the
same shall be directly caused by the Agent’s willful misconduct or gross
negligence as finally determined by a court of competent jurisdiction, provided
that the Agent need not comply with any such direction to the extent that the
Agent reasonably believes the Agent’s compliance with such direction to be
unlawful in any applicable jurisdiction or commercially unreasonable in any
applicable jurisdiction.

§14.11 Agent May File Proofs of Claim. In the event a bankruptcy or other
insolvency proceeding is commenced by or against Borrower or any Guarantor, the
Agent shall have the sole and exclusive right to file and pursue a joint proof
claim on behalf of all Lenders. Any votes with respect to such claims or
otherwise with respect to such proceedings shall be subject to the vote of the
Required Lenders or all of the Lenders as required by this Agreement. Each
Lender irrevocably waives its right to file or pursue a separate proof of claim
in any such proceedings unless Agent fails to file such claim within thirty
(30) days after receipt of written notice from the Lenders requesting that Agent
file such proof of claim.

§14.12 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the Agent may
presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower and/or the Guarantors), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

§14.13 Approvals. If consent of the Required Lenders is required for some action
under this Agreement, or except as otherwise provided herein an approval of the
Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) Business Days of receipt of the
request for action together with all reasonably requested information related
thereto (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender. If consent is required for the
requested action, any Lender’s failure to respond to a request for Directions
within the required time period shall be deemed to constitute a Direction to
take such requested action. In the event that any recommendation is not approved
by the requisite number of Lenders and a subsequent approval on the same subject
matter is requested by Agent, then for the purposes of this paragraph each
Lender shall be required to respond to a request for Directions within five (5)

 

79



--------------------------------------------------------------------------------

Business Days of receipt of such request. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing. The provisions of this §14.13 shall not
apply to any matter requiring approval of all Lenders or all affected Lenders.

§14.14 Borrower Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrower,
and except for the provisions of §14.9, may be modified or waived without the
approval or consent of the Borrower.

§14.15 Lender Credit Decision. Each of the Lenders expressly acknowledges and
agrees that neither the Agent nor any of its Affiliates has made any
representations or warranties to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, any
Guarantor or any other Subsidiary or Affiliate, shall be deemed to constitute
any such representation or warranty by the Agent to or any Lender. Each of the
Lenders acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, or any of their respective Related Parties, and based on the
financial statements of the Borrower, the other Loan Parties, the other
Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Borrower, the other
Loan Parties, the other Subsidiaries and other Persons, its review of the Loan
Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate. Each of the Lenders also acknowledges that it will,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents. The Agent shall not be required
to keep itself informed as to the performance or observance by the Borrower or
any Guarantor of the Loan Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any Guarantor or any other Subsidiary. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Agent under this Agreement or any of the
other Loan Documents, the Agent shall have no duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower or any other Affiliate thereof which may come into possession of the
Agent or any of its Affiliates.

 

§15. EXPENSES.

The Borrower and the Guarantors agree to pay (a) the reasonable costs of
producing and reproducing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) any imposed taxes (including
any interest and penalties in respect thereto) payable by the Agent or any of
the Lenders (other than taxes based upon the Agent’s or any Lender’s gross or
net income), and including any taxes payable on or with respect to the
transactions contemplated by this Agreement, and further including any such
taxes payable

 

80



--------------------------------------------------------------------------------

by the Agent or any of the Lenders after the Closing Date (the Borrower and the
Guarantors hereby agreeing to indemnify the Agent and each Lender with respect
thereto), (c) the reasonable fees, expenses and disbursements of the counsel to
the Agent and any local counsel to the Agent incurred in connection with the
preparation, administration, or interpretation of the Loan Documents and other
instruments mentioned herein, and amendments, modifications, approvals, consents
or waivers hereto or hereunder, (d) the reasonable out-of-pocket fees, costs,
expenses and disbursements of Agent incurred in connection with the syndication
and/or participation of the Loans in connection with the primary syndication of
the Loans, (e) all other reasonable actual and verifiable out-of-pocket fees,
expenses and disbursements of the Agent incurred by the Agent in connection with
the preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the making of each advance hereunder, and any assignment of
Loans pursuant to §18 (without duplication of those items addressed in
subparagraph (d), above), (f) all out-of-pocket expenses (including reasonable
attorneys’ fees and costs, and the reasonable fees and costs of appraisers,
engineers, investment bankers or other experts retained by any Lender or the
Agent) incurred by any Lender or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower and the Guarantors or the administration thereof after the
occurrence of a Default or Event of Default, including all such out-of-pocket
expenses incurred in connection with any workout, restructuring or negotiation
with respect thereto following the occurrence of a Default or an Event of
Default and (ii) any litigation, proceeding or dispute whether arising hereunder
or otherwise, in any way related to the Agent’s or any of the Lenders’
relationship with the Borrower or the Guarantors, (g) all reasonable fees,
expenses and disbursements of the Agent incurred in connection with UCC searches
and title searches, (h) all reasonable out-of-pocket fees, expenses and
disbursements (including reasonable attorneys’ fees and costs) which may be
incurred by Wells Fargo Bank in connection with the execution and delivery of
this Agreement and the other Loan Documents (without duplication of any of the
items listed above), and (i) all expenses relating to the use of Intralinks,
SyndTrak or any other similar system for the dissemination and sharing of
documents and information in connection with the Loans. The covenants of this
§15 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

 

§16. INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Arranger and each director, officer, employee, agent and Affiliate thereof
and Person who controls the Agent or any Lender or the Arranger against any and
all claims, actions and suits, whether groundless or otherwise, and from and
against any and all liabilities, losses, damages and expenses of every nature
and character arising out of or relating to this Agreement or any of the other
Loan Documents or the transactions contemplated hereby and thereby or the
Transactions, including, without limitation, (a) any and all claims for
brokerage, leasing, finders or similar fees which may be made relating to the
Unencumbered Borrowing Base Properties or the Loans, (b) any condition of the
Unencumbered Borrowing Base Properties or any other Real Estate, (c) any actual
or proposed use by the Borrower of the proceeds of any of the Loans, (d) any
actual or alleged infringement of any patent, copyright, trademark, service mark
or similar right of the Borrower, the Guarantors or any of their respective
Subsidiaries, (e) the Borrower and the Guarantors entering into or performing
this Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule,

 

81



--------------------------------------------------------------------------------

regulation, approval, consent, permit or license relating to the Unencumbered
Borrowing Base Properties or any other Real Estate, (g) with respect to the
Borrower, the Guarantors and their respective Subsidiaries and their respective
properties and assets, the violation of any Environmental Law, the Release or
threatened Release of any Hazardous Substances or any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), (h) any use of Intralinks, SyndTrak or
any other system for the dissemination and sharing of documents and information,
and (i) shareholder or other lawsuits threatened or filed, or investigation
undertaken as a result of the consummation of the Transactions, in each case
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding; provided, however, that the Borrower and the Guarantors shall not be
obligated under this §16 to indemnify any Person for liabilities arising from
such Person’s own gross negligence or willful misconduct as determined by a
court of competent jurisdiction after the exhaustion of all applicable appeal
periods. If, and to the extent that the obligations of the Borrower and the
Guarantors under this §16 are unenforceable for any reason, the Borrower and the
Guarantors hereby agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
provisions of this §16 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder.

 

§17. SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Lender has any
obligation to make any Loans. The indemnification obligations of the Borrower
provided herein and in the other Loan Documents shall survive the full repayment
of amounts due and the termination of the obligations of the Lenders hereunder
and thereunder to the extent provided herein and therein. All statements
contained in any certificate delivered to any Lender or the Agent at any time by
or on behalf of the Borrower, the Guarantors or any of their respective
Subsidiaries pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Person hereunder.

 

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Loan and the Note held by it); provided that (a) the Agent, and,
so long as no Default or Event of Default exists hereunder, the Borrower shall
have each given its prior written consent to such assignment, which consent
shall not be unreasonably withheld or delayed (provided that such consent shall
not be required for any assignment to another Lender, to an Affiliate of a
Lender which is and remains controlled by

 

82



--------------------------------------------------------------------------------

or is under common control with the assigning Lender, to a Subsidiary which is
and remains wholly-owned by such Lender, or to an Approved Fund), provided
further that the Borrower will be deemed to have consented unless it provides
notice to the Agent and the assigning Lender of its disapproval within ten
(10) Business Days of receipt of such request, (b) each such assignment shall be
of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement with respect to its Loan, (c) the
parties to such assignment shall execute and deliver to the Agent, for recording
in the Register (as hereinafter defined) an Assignment and Acceptance Agreement
in the form of Exhibit F annexed hereto (an “Assignment and Acceptance
Agreement”), together with any Notes subject to such assignment and an
Administrative Questionnaire completed by the assignee Lender, (d) in no event
shall any assignment be to any Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by, the
Borrower or any Guarantor or be a Defaulting Lender or an Affiliate of a
Defaulting Lender, (e) such assignee of a portion of the Loans shall have a net
worth or unfunded commitment as of the date of such assignment of not less than
$100,000,000.00 (unless otherwise approved by Agent and, so long as no Default
or Event of Default exists hereunder, the Borrower) and (f) such assignee shall
acquire an interest in the Loans of not less than $5,000,000.00 and integral
multiples of $1,000,000.00 in excess thereof (or if less, the remaining Loans of
the assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, the Borrower. Upon execution, delivery, acceptance and
recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder, (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in §18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment. In connection with
each assignment, the assignee shall represent and warrant to the Agent, the
assignor and each other Lender as to whether such assignee is controlling,
controlled by, under common control with or is not otherwise free from influence
or control by, the Borrower and the Guarantors and whether such assignee is a
Defaulting Lender or an Affiliate of a Defaulting Lender. In connection with any
assignment of rights and obligations of any Defaulting Lender, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or actions, including funding, with the consent
of the Borrower and the Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its Loan. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

83



--------------------------------------------------------------------------------

§18.2 Register. The Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain a copy of each assignment delivered to it
and a register or similar list (the “Register”) for the recordation of the names
and addresses of the Lenders and the Credit Percentages of and principal amount
of the Loans owing to the Lenders from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and the Lenders at any
reasonable time and from time to time upon reasonable prior notice. Upon each
such recordation, the assigning Lender agrees to pay to the Agent a registration
fee in the sum of $4,500.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.

§18.4 Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to the Lenders under §4.8, §4.9 and §4.10,
(c) such participation shall not entitle the participant to the right to approve
waivers, amendments or modifications, (d) such participant shall have no direct
rights against the Borrower or the Guarantors, (e) such sale is effected in
accordance with all applicable laws, and (f) such participant shall not be a
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by the Borrower or any of the
Guarantors and shall not be a Defaulting Lender or an Affiliate of a Defaulting
Lender; provided, however, such Lender may agree with the participant that it
will not, without the consent of the participant, agree to (i) extend the date
fixed for the payment of principal of or interest on the Loan owing to such
Lender, (ii) reduce the amount of any such payment of principal, (iii) reduce
the rate at which interest is payable thereon or (iv) release Borrower or any
Guarantor (except as otherwise permitted under this Agreement).

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or

 

84



--------------------------------------------------------------------------------

to such other Person as the Agent may approve to secure obligations of such
lenders. No such pledge or the enforcement thereof shall release the pledgor
Lender from its obligations hereunder or under any of the other Loan Documents.

§18.6 No Assignment by the Borrower or the Guarantors. Neither the Borrower nor
the Guarantors shall assign or transfer any of their rights or obligations under
this Agreement or the other Loan Documents without the prior written consent of
each of the Lenders.

§18.7 Disclosure. The Borrower and the Guarantors each agree to promptly
cooperate with any Lender in connection with any proposed assignment or
participation of all or any portion of its Loan. The Borrower and the Guarantors
each agree that in addition to disclosures made in accordance with standard
banking practices any Lender may disclose information obtained by such Lender
pursuant to this Agreement to assignees or participants and potential assignees
or participants hereunder. Each Lender agrees for itself that it shall use
reasonable efforts to hold confidential all non-public information obtained from
the Borrower or the Guarantors that has been identified in writing as
confidential by any of them, and shall use reasonable efforts to not disclose
such information to any other Person, it being understood and agreed that,
notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this
§18.7), (b) disclosures to its directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors of such
Lender (provided that such Persons who are not employees of such Lender are
advised of the provision of this §18.7), (c) disclosures customarily provided or
reasonably required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, or (e) disclosures
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process; provided that, unless specifically prohibited by
applicable law, rule, regulation or court order, each Lender shall notify the
Borrower in writing of any request by any Governmental Authority or
representative thereof prior to disclosure (other than any such request in
connection with any examination of such Lender by such government authority) for
disclosure of any such non-public information prior to disclosure of such
information. In addition, each Lender may make disclosure of such information to
any contractual counterparty in swap agreements or such contractual
counterparty’s professional advisors (so long as such contractual counterparty
or professional advisors agree to be bound by the provisions of this §18.7).
Non-public information shall not include any information which is or
subsequently becomes publicly available other than as a result of a disclosure
of such information by a Lender, or prior to the delivery to such Lender is
within the possession of such Lender if such information is not known by such
Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to the Borrower or the Guarantors, or is disclosed with
the prior approval of the Borrower or the Guarantors. Nothing herein shall
prohibit the disclosure of non-public information to the extent necessary to
enforce the Loan Documents.

§18.8 Amendments to Loan Documents. Upon any such assignment or participation,
the Borrower and the Guarantors shall, upon the request of the Agent, enter into
such documents

 

85



--------------------------------------------------------------------------------

as may be reasonably required by the Agent to modify the Loan Documents to
reflect such assignment or participation; provided, however, no documents or
modifications shall increase or otherwise affect the Borrower’s or any
Guarantor’s liabilities hereunder or under any Loan Document.

§18.9 Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request is approved by Agent but is not approved by
one or more of the Lenders (any such non-consenting Lender shall hereafter be
referred to as the “Non-Consenting Lender”), then, within thirty (30) Business
Days after the Borrower’s receipt of notice of such disapproval by such
Non-Consenting Lender, the Borrower shall have the right as to such
Non-Consenting Lender, to be exercised by delivery of written notice delivered
to the Agent and the Non-Consenting Lender within thirty (30) Business Days of
receipt of such notice, to elect to cause the Non-Consenting Lender to transfer
its Loan. The Agent shall promptly notify the remaining Lenders that each of
such Lenders shall have the right, but not the obligation, to acquire a portion
of the Loan, pro rata based upon their relevant Credit Percentages, of the
Non-Consenting Lender (or if any of such Lenders does not elect to purchase its
pro rata share, then to such remaining Lenders in such proportion as approved by
the Agent). In the event that the Lenders do not elect to acquire all of the
Non-Consenting Lender’s Loan, then the Agent shall endeavor to find a new Lender
or Lenders to acquire such remaining Loan. Upon any such purchase of the Loan of
the Non-Consenting Lender, the Non-Consenting Lender’s interests in the
Obligations and its rights and obligations hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Non-Consenting Lender
shall promptly execute and deliver any and all documents reasonably requested by
Agent to surrender and transfer such interest, including, without limitation, an
Assignment and Acceptance Agreement in the form attached hereto as Exhibit F and
such Non-Consenting Lender’s original Note. The purchase price for the
Non-Consenting Lender’s Loan shall equal any and all amounts outstanding and
owed by the Borrower to the Non-Consenting Lender, including principal and all
accrued and unpaid interest or fees, plus any applicable amounts payable
pursuant to §4.8 which would be owed to such Non-Consenting Lender if the Loan
were to be repaid in full on the date of such purchase of the Non-Consenting
Lender’s Loan (provided that the Borrower may pay to such Non-Consenting Lender
any interest, fees or other amounts (other than principal) owing to such
Non-Consenting Lender).

§18.10 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

 

86



--------------------------------------------------------------------------------

§19. NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
must be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telecopy, electronic mail or
other similar form of communication, and addressed as follows:

If to the Agent or Wells Fargo Bank:

Wells Fargo Bank, National Association

CME Center

10 South Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attn: Sam Supple

Telecopy No: (312) 782-0969

With an informational copy to:

Wells Fargo Bank, National Association

2859 Paces Ferry Rd., Suite 1200

Atlanta, GA 30339

Attn: Sandra Wheeler, Shared Credit Manager

Telecopy No: 866/600-0942

If to the Agent under §2:

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attn: Disbursement Administrator

Telecopy No.: (866) 494-9607

If to the Borrower:

Mid-America Apartments, L.P.

6584 Poplar Avenue

Memphis, Tennessee 38138

Attn: Andrew Schaeffer

Telecopy No.: (901) 682-6667

With a copy to:

Bass, Berry & Sims, PLC

100 Peabody Place, Suite 900

Memphis, Tennessee 38103

Attn: John A. Stemmler

Telecopy No.: (901)543-5999

to any other Lender which is a party hereto, at the address for such Lender set
forth in its Administrative Questionnaire. Each Notice shall be effective upon
being personally delivered or upon being sent by overnight courier or upon being
deposited in the United States Mail as aforesaid, or if transmitted by telecopy,
electronic mail or other similar form of communication is permitted, upon being
sent and confirmation of receipt. The time period in which a response

 

87



--------------------------------------------------------------------------------

to such Notice must be given or any action taken with respect thereto (if any),
however, shall commence to run from the date of receipt if personally delivered
or sent by overnight courier, or if so deposited in the United States Mail, the
earlier of three (3) Business Days following such deposit or the date of receipt
as disclosed on the return receipt or upon confirmation of delivery if
transmitted by telecopy, electronic mail or other similar form of communication.
Rejection or other refusal to accept or the inability to deliver because of
changed address for which no notice was given shall be deemed to be receipt of
the Notice sent. By giving at least five (5) days’ prior Notice thereof, the
Borrower, a Lender or Agent shall have the right from time to time and at any
time during the term of this Agreement to change their respective addresses and
each shall have the right to specify as its address any other address within the
United States of America.

 

§20. RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, the Guarantors or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE AGENT, ANY LENDER, THE ARRANGER, ANY OF SUCH PERSONS’ RESPECTIVE AFFILIATES
OR ANY OF THE PARTNERS, SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
COUNSEL, OTHER ADVISORS AND REPRESENTATIVES OF ANY OF SUCH PERSONS AND OF SUCH
PERSON’S RESPECTIVE AFFILIATES IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR

 

88



--------------------------------------------------------------------------------

PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT,
ANY LENDER OR THE ARRANGER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS RESPECTIVE PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT,
THE ARRANGER OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT, THE ISSUING BANK OR
ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

THE PROVISIONS OF THIS SECTION AND OF §25 HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND UNDER THE
AGREEMENT REGARDING FEES, AND THE TERMINATION OF THIS AGREEMENT.

 

§22. HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23. COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24. ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the other Loan Documents. All prior or contemporaneous promises, agreements
and understandings, whether oral or written, are deemed to be superseded by this
Agreement and the other Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the other Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

89



--------------------------------------------------------------------------------

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES OR DAMAGES
OR OTHER REMEDIES EXPRESSLY PROVIDED FOR IN THIS AGREEMENT. THE BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER, OR THE
AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. THE BORROWER
ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL
COUNSEL AND THE BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND
VOLUNTARY ACT.

 

§26. DEALINGS WITH THE BORROWER AND THE GUARANTORS.

The Agent, the Lenders and their Affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, Wells
Fargo Bank or its Affiliates may receive information regarding such Persons
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that the Agent shall be under no
obligation to provide such information to them.

 

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders. Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender directly affected thereby: (a) a

 

90



--------------------------------------------------------------------------------

reduction in the rate of interest on the Loans (other than a reduction or waiver
of interest at the Default Rate); (b) a forgiveness, reduction or waiver of the
principal of any unpaid Loan or any interest thereon (other than interest at the
Default Rate) or fee payable under the Loan Documents; (c) a change in the
amount of any fee payable to a Lender hereunder; (d) the postponement of any
date fixed for any payment of principal of or interest on the Loan; (e) an
extension of the Maturity Date; (f) a change in the manner of distribution of
any payments to the Lenders or the Agent; (g) the release of the Borrower or any
Guarantor except as otherwise provided in this Agreement; (h) an amendment of
the definition of Required Lenders or Credit Percentage or of any requirement
for consent by all of the Lenders; (i) any modification to require a Lender to
fund a pro rata share of a Loan Increase except as otherwise agreed by such
Lender in accordance with §2.11; (j) an amendment to this §27; (k) a waiver of
any Default or Event of Default under §12.1(a) or §12.1(b); or (k) an amendment
of any provision of this Agreement or the Loan Documents which requires the
approval of all of the Lenders or the Required Lenders to require a lesser
number of Lenders to approve such action. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders). The provisions of §14 may not be amended without the
written consent of the Agent. In addition, no amendment, waiver or consent
unless in writing and signed by the Agent, in addition to the Lenders required
hereinabove to take such action, shall affect the rights or duties of the Agent
under this Agreement or any of the other Loan Documents. The Borrower and the
Guarantors each agree to enter into such modifications or amendments of this
Agreement or the other Loan Documents as reasonably may be requested by Wells
Fargo Bank in connection with the syndication of the Loan, provided that no such
amendment or modification materially affects or increases any of the obligations
of the Borrower or the Guarantors hereunder. No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon any of the Borrower or the
Guarantors shall entitle the Borrower or the Guarantors to other or further
notice or demand in similar or other circumstances.

 

§28. SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29. TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.

 

91



--------------------------------------------------------------------------------

§30. NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

§31. REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

 

§32. NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent and their permitted successors and assigns, and no other Person (other
than any Person expressly entitled to indemnification under §15 hereof) shall be
a direct or indirect legal beneficiary of, or have any direct or indirect cause
of action or claim in connection with, this Agreement or any of the other Loan
Documents. All conditions to the performance of the obligations of the Agent and
the Lenders under this Agreement, including the obligation to make Loans, are
imposed solely and exclusively for the benefit of the Agent and the Lenders and
no other Person shall have standing to require satisfaction of such conditions
in accordance with their terms or be entitled to assume that the Agent and the
Lenders will refuse to make Loans in the absence of strict compliance with any
or all thereof and no other Person shall, under any circumstances, be deemed to
be a beneficiary of such conditions, any and all of which may be freely waived
in whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so. In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of the construction by the Borrower, the Guarantors or
any of their Subsidiaries of any development or the absence therefrom of
defects.

 

§33. PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the Guarantors that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower and the Guarantors in accordance with the
Patriot Act.

 

92



--------------------------------------------------------------------------------

§34. JOINT AND SEVERAL LIABILITY.

Each of the Borrower and the Guarantors covenants and agrees that each and every
covenant and obligation of the Borrower or any Guarantor hereunder and under the
other Loan Documents to which each is a party shall be the joint and several
obligations of the Borrower and each Guarantor.

 

§35. TERMINATION; SURVIVAL.

At such time as all Obligations (other than obligations which survive as
provided in the following sentence) have been paid and satisfied in full, this
Agreement shall terminate. The indemnities to which the Agent and the Lenders
are entitled under the provisions of §§4.4(b), 4.9, 4.10, 4.11, 14.7, 15 and 16
and any other provision of this Agreement and the other Loan Documents, and the
provisions of §21, shall continue in full force and effect and shall protect the
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.

 

§36. EFFECT ON ORIGINAL CREDIT AGREEMENT.

(a) Original Credit Agreement. Upon satisfaction of the conditions precedent set
forth in §10 and §11, this Agreement shall exclusively control and govern the
mutual rights and obligations of the parties hereto with respect to the Original
Credit Agreement, and the Original Credit Agreement shall be superseded by this
Agreement in all respects, in each case, on a prospective basis only.

(b) NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO
AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN
CONNECTION WITH, THE ORIGINAL CREDIT AGREEMENT PURSUANT TO THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THE PARTIES DO NOT INTEND THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING BY COLONIAL LP UNDER OR IN CONNECTION WITH THE ORIGINAL CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE ORIGINAL CREDIT
AGREEMENT).

[SIGNATURES ON FOLLOWING PAGES]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Amended and
Restated Term Loan Agreement to be executed under seal by its duly authorized
representatives as of the date first set forth above.

 

BORROWER: MID-AMERICA APARTMENTS, L.P., a Tennessee limited partnership By:  
Mid-America Apartment Communities, Inc., a Tennessee corporation, its sole
general partner   By:  

/s/ Andrew Schaeffer

    Name:   Andrew Schaeffer     Title:   Senior Vice President, Treasurer
(SEAL)            

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Term Loan Agreement with Mid-America
Apartments, L.P.]

 

COLONIAL LP: COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited partnership
By:   Mid-America Apartments, L.P., a Tennessee limited partnership, its sole
general partner   By:   Mid-America Apartment Communities, Inc., a Tennessee
corporation, its sole general partner     By:  

/s/ Andrew Schaeffer

      Name:   Andrew Schaeffer       Title:   Senior Vice President, Treasurer
(SEAL)            

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Term Loan Agreement with Mid-America
Apartments, L.P.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender By:  

/s/ Sam Supple

  Name:  

Sam Supple

  Title:  

Senior Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Term Loan Agreement with Mid-America
Apartments, L.P.]

 

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Andrew T. White

  Name:  

Andrew T. White

  Title:  

Senior Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Term Loan Agreement with Mid-America
Apartments, L.P.]

 

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ J. Lee Hord

  Name:  

J. Lee Hord

  Title:  

Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Term Loan Agreement with Mid-America
Apartments, L.P.]

 

CAPITAL ONE, N.A. By:  

/s/ Frederick H. Denecke

  Name:  

Frederick H. Denecke

  Title:  

Senior Vice President